 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 1 of 73 PageID# 501




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


EMERSON EUGENE STEVENS,                  )
    Petitioner                           )
                                         )
              v.                         )
                                         )
ADRIANNE BENETT,                         )
     Chair, Virginia Parole Board,       )
     Respondent.                         )




               AMENDED PETITION FOR WRIT OF HABEAS CORPUS




Jennifer L. Givens
VSB #42269
The Innocence Project
University of Virginia School of Law
580 Massie Road
Charlottesville, VA 22903
434-924-2912
  Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 2 of 73 PageID# 502




                                                   TABLE OF CONTENTS
INTRODUCTION ........................................................................................................................ 1
JURISDICTION AND VENUE ................................................................................................... 3
PROCEDURAL HISTORY ......................................................................................................... 4
STANDARD OF REVIEW .......................................................................................................... 6
THIS COURT IS PERMITTED TO REVIEW THE INSTANT PETITION AND THE
CLAIMS CONTAINED THEREIN BECAUSE MR. STEVENS SATISFIES THE
REQUIREMENTS OF § 2244(b)(2)(B) ...................................................................................... 9
   1. Earl Smith Testified Falsely (Claim II)............................................................................ 10
   2. Dr. Boon Testified Falsely (Claim I). ............................................................................... 10
   3. The Facts Underlying the Brady Claim (Claim III) Support Mr. Stevens’ Innocence.
                ........................................................................................................................... 15
   4. “The Evidence as a Whole”............................................................................................... 16
      i.     Clyde Dunaway Testified Falsely. ............................................................................. 16
      ii.    The Commonwealth’s Only Forensic Evidence Against Mr. Stevens Has Been
             Debunked. .................................................................................................................... 18
      iii. The Medical Examiner Has Since Retracted Her Testimony and Conceded That
           the Wounds Were Caused by a Boat Propeller. ....................................................... 20
      iv. VSP Special Agent David Riley Employed Coercive Tactics to Produce Mr.
          Stevens’ Conviction, Ignoring Other Suspects. ........................................................ 24
      v.     Taken Together, Mr. Stevens’ Alibi Witnesses Confirm That He Could Not Have
             Committed the Murder. ............................................................................................. 33
APPLICABLE LAW .................................................................................................................. 36
CLAIMS FOR RELIEF ............................................................................................................. 39
   CLAIM I.             THE COMMONWEALTH KNOWINGLY PRESENTED FALSE
                        TESTIMONY FROM DR. BOON AND SUPPRESSED EVIDENCE
                        SHOWING THAT IT WAS FALSE. ............................................................ 39
                                           The State Court’s Adjudication Was Unreasonable Under §
                                           2254(d).......................................................................................... 41
   CLAIM II.            THE COMMONWEALTH KNOWINGLY PRESENTED FALSE
                        TESTIMONY FROM EARL SMITH. ......................................................... 46




                                                                      i
  Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 3 of 73 PageID# 503




                                          The State Court’s Adjudication Was Unreasonable Under §
                                          2254(d).......................................................................................... 46
   CLAIM III. THE COMMONWEALTH FAILED TO DISCLOSE EXCULPATORY
              EVIDENCE IN VIOLATION OF BRADY V. MARYLAND. ................... 50
                                          The State Court’s Adjudication Was Unreasonable Under §
                                          2254(d).......................................................................................... 57
CONCLUSION ........................................................................................................................... 64
PRAYER FOR RELIEF ............................................................................................................ 65
VERIFICATION……………………………………………………………………………….66

CERTIFICATION OF SERVICE…………………………………………………………….67




                                                                    ii
  Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 4 of 73 PageID# 504




                                                TABLE OF AUTHORITIES


CASES
Arnold v. McNeil,
  622 F. Supp. 2d 1294 (M.D. Fla. Mar. 31, 2009) ..................................................................... 45
Batson v. Kentucky,
  476 U.S. 79 (1986) ...................................................................................................................... 7
Boone v. Paderick,
  541 F.2d 447 (4th Cir. 1976) ........................................................................................ 37, 38, 48
Brady v. Maryland,
  373 U.S. 83 (1963) ............................................................................................................. passim
Brown v. Borg,
  951 F.2d 1011 (9th Cir. 1991) .................................................................................................. 48
Chavis v. State of N.C.,
  637 F.2d 213 (4th Cir. 1980) .............................................................................................. 45, 49
Crivens v. Roth,
  172 F.3d 991 (7th Cir. 1999) .................................................................................................... 45
DeMarco v. United States,
  928 F.2d 1074 (11th Cir. 1991) ................................................................................................ 48
Elmore v. Ozmint,
  661 F.3d 783 (4th Cir. 2011) .................................................................................................... 38
Giglio v. United States,
  405 U.S. 150 (1972) ........................................................................................................... passim
Hayes v. Brown,
  399 F.3d 972 (9th Cir. 2005) ..................................................................................................... 44
Jamison v. Collins,
  291 F.3d 380 (6th Cir. 2002) ..................................................................................................... 43
Jenkins v. Artuz,
  294 F.3d 284 (2d Cir. 2002)...................................................................................................... 48
Juniper v. Zook,
  876 F.3d 551 (4th Cir. 2017) .................................................................................................... 37
Kyles v. Whitley,
  514 U.S. 419 (1995) ........................................................................................................... passim
Lewis v. Connecticut Com’r of Correction,
  790 F.3d 109 (2d Cir. 2015)...................................................................................................... 49
Lovitt v. Warden,
  266 Va. 216, 585 S.E.2d 801 .................................................................................................... 63
McCambridge v. Hall,
  303 F.3d 24 (1st Cir. 2002) .......................................................................................................... 8
Miller v. Pate,
  386 U.S. 1 (1967) ...................................................................................................................... 48
Miller-El v. Dretke,
  545 U.S. 231 (2005) .................................................................................................................... 8
Monroe v. Angelone,
  2002 U.S. Dist. LEXIS 26310 (E.D. Va. 2002),


                                                                     iii
  Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 5 of 73 PageID# 505




   aff’d, Monroe v. Angelone, 323 F.3d 286 (2003)............................................................... passim
Muhammad v. Kelly,
   575 F.3d 359 (4th Cir. 2009) ..................................................................................................... 50
Napue v. Illinois
   360 U.S. 264 (1959) ........................................................................................................... passim
Owens v. Balt. City State’s Attys. Office,
   767 F.3d 379, 397 (4th Cir. 2014) ...................................................................................... 47, 62
Panetti v. Quarterman,
   551 U.S. 930, 953 (2007) ............................................................................................................ 8
Quinn v. Hayes,
   234 F.3d 837 (4th Cir. 2000), cert. denied, 532 U.S. 1024 (2001) .............................................. 8
Schlup v. Delo,
   513 U.S. 298 (1995) .............................................................................................................. 5, 36
Spicer v. Roxbury Correctional Institute,
   194 F.3d 547 (4th Cir. 1999) ..................................................................................................... 45
State v. Hamblin,
   239 P.3d 300 (Utah Ct. App. 2010) .......................................................................................... 50
Strickler v. Greene,
   527 U.S. 263 (1999) ............................................................................................................ 36, 44
U.S. v. MacDonald,
   641 F.3d 596 (4th Cir. 2011) ..................................................................................................... 10
U.S. v. White,
   238 F.3d 537 (4th Cir. 2001) .................................................................................................... 38
United States v. Acosta,
   357 F.Supp.2d 1228 (D. Nev. 2005) ......................................................................................... 50
United States v. Agurs,
   427 U.S. 97 (1976) .................................................................................................................... 37
United States v. Bagley,
   473 U.S. 667 (1985) ...................................................................................................... 36, 38, 44
United States v. Cargill,
   17 F. App’x 214 (4th Cir. 2001) ............................................................................................... 37
United States v. Sanfilippo,
   564 F.2d 176 (5th Cir. 1977) .................................................................................................... 48
United States v. Snell,
   899 F.Supp. 17 (D. Mass. 1995) ............................................................................................... 50
United States v. Spagnoulo,
   960 F.2d 990 (11th Cir. 1992) ................................................................................................... 44
United States v. Sutton,
   542 F.2d 1239 (4th Cir. 1976) ............................................................................................ 44, 49
Walker v. Kelly,
   589 F.3d 127 (4th Cir. 2009) ..................................................................................................... 44
Wearry v. Cain,
   136 S. Ct. 1002 (2016) .............................................................................................................. 17
Weeks v. Angelone,
   176 F.3d 249 (4th Cir. 1999) ..................................................................................................... 60




                                                                     iv
  Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 6 of 73 PageID# 506




White v. Helling,
  194 F.3d 937 (8th Cir. 1999) .................................................................................................... 62
Wiggins v. Smith,
  539 U.S. 510 (2003) ................................................................................................................ 6, 8
Williams (Terry) v. Taylor,
  529 U.S. 362 (2000) .............................................................................................................. 7, 63
Winston v. Pearson,
  683 F.3d 489 (4th Cir. 2012) .............................................................................................. passim
Wolfe v. Clarke,
  691 F.3d 410 (4th Cir. 2012) ..................................................................................................... 64

STATUTES
28 U.S.C. § 2244 ................................................................................................................... passim
28 U.S.C. § 2254 .................................................................................................................... passim
Antiterrorism and Effective Death Penalty Act (“AEDPA”) ............................................... 6, 8, 60

OTHER AUTHORITIES
Marisa M. Kashino, A Murder on the Rappahannock River, WASHINGTONIAN, June 27, 2019,
  available at https://www.washingtonian.com/2019/06/27/murder-on-the-rappahannock-river-
  emerson-stevens-mary-harding-innocence-project/). ................................................... 28, 29, 54
MERRIAM-WEBSTER, http://www.merriam-webster.com/dictionary/eyewash (last visited May 21,
  2019) ......................................................................................................................................... 15
MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/nonsense (last visited July
  24, 2019). .................................................................................................................................. 42
National Academy of Science, Strengthening Forensic Science in the United States: A Path
  Forward (“NAS report”) (2009) ............................................................................................... 18
Ralph Blumenthal, A Virginia Tale of Love and Death, Suspicions and Doubt, N.Y. TIMES, Feb.
  22, 2000, available at http://www.nytimes.com/2000/02/22/us/a-virginia-tale-of-love-and-
  death-suspicions-and-doubt.html?pagewanted=all ................................................................... 25
Spencer H. Hsu, FBI Admits Flaws in Hair Analysis Over Decades, WASH. POST, Apr. 18, 2015,
  available at https://www.washingtonpost.com/local/crime/fbi-overstated-forensic-hair-
  matches-in-nearly-all-criminal-trials-for-decades/2015/04/18/39c8d8c6-e515-11e4-b510-
  962fcfabc310_story.html?utm_term=.6c6c7a44bc29 .............................................................. 18
Spencer S. Hsu, Convicted Defendants Left Uninformed of Forensic Flaws Found by Justice
  Department, WASH. POST, April 16, 2012. ............................................................................... 19
Standard 3-3.11, Disclosure of Evidence by the Prosecutor, ABA .............................................. 50
THE MARINER’S MUSEUM,
  http://www.marinersmuseum.org/sites/micro/cbhf/waterman/wat010.html (last visited May 21,
  2019) ......................................................................................................................................... 14




                                                                         v
    Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 7 of 73 PageID# 507




        Emerson Eugene Stevens, an innocent man previously in the custody of the Virginia

Department of Corrections and under the supervision of the Virginia Parole Board, petitions this

Court to grant a Writ of Habeas Corpus.1

                                        INTRODUCTION

        Early on the morning of August 23, 1985, the eastern shore county of Lancaster, Virginia,

discovered that 24-year-old Mary Harding, the mother of two young children and the wife of a

local waterman, had disappeared from her home. A relative called Mary’s home and her 4-year-

old son, Ray Harding, answered and said that he could not find his mother. For four days and

nights, the residents of Lancaster searched for the missing woman in teams alongside multi-

jurisdictional task forces of the FBI, the Virginia State Police, and local law enforcement agents.

Finally, on August 28, 1985, Mary’s naked body was inadvertently discovered by William Parks

and his grandson, who were searching in shallow water for driftwood just off the coast of Belle

Isle Park. Still more shocking, there was a rope wrapped around Mary’s neck, affixed to a chain

that was attached to a large, heavy cinderblock. She was floating face down in the

Rappahannock River, and there were multiple slash marks on her back and buttock.

        The Medical Examiner would determine that the cause of Mary’s death was asphyxiation,

and that because there was no fluid in her lungs, drowning was not the cause of death. By using

the not fully digested contents of Mary’s stomach, which still contained the remnants of the



1
  Each claim, sub claim, paragraph, or amendment incorporates by reference every other claim,
sub claim, paragraph, and amendment, as if fully alleged therein. All allegations of error and
prejudice are bases for relief in their own right, but also support relief based on the totality of
circumstances. The Appendix to this Petition is designated by “App.” followed by a page
number. “Tr.” refers to the transcript of the second trial, which took place from July 8th to July
12th, 1986. All evidence, including documents in the Appendix and any supplements or
amendments, is offered as evidence to the extent admissible. If not directly admissible, this
evidence nonetheless constitutes an offer of proof that must be considered in support of an
evidentiary hearing.
    Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 8 of 73 PageID# 508




dinner she ate hours before she was murdered, the Medical Examiner was also able to

approximate the time of her death – within 2-3 hours of a meal she ate between approximately

6:30 and 7:30 pm.

        Initially, law enforcement had no suspect. During his own initial interview with Virginia

State Police, even Mary’s husband, Emerson Harding IV, could not offer the name of anyone

with a motive to harm his wife. Within a week, however, Emerson Harding would suddenly and

inexplicably commit to the theory that Emerson Stevens had murdered Mary, for reasons that

were never vetted or verified by law enforcement.

        Emerson Harding escaped the scrutiny of law enforcement, even after it was learned that

he had made an unusual mid-week visit home the night before Mary was abducted and murdered,

and despite the fact that Emerson Harding’s behavior was otherwise suspicious both before and

after his wife’s murder.

        Soon, the Federal Bureau of Investigation (“FBI”) would withdraw from the task force,

but only after writing a report detailing the information they had uncovered during their

investigation, including a list of suspects.2 The newly elected Commonwealth’s Attorney, C.

Jeffers Schmidt, was facing his first serious homicide case. Police officer Bruce Boles, who was

selected by the newly-elected Sheriff Crockett to be the lead local investigator for Mary

Harding’s abduction and homicide, had also never investigated a serious felony, much less a

homicide.

        Into this wide wake of inexperience stepped Virginia State Police Special Agent David

M. Riley. This was long before the Eastern District of Virginia, in a decision upheld by this



2
  Petitioner had been unable to locate this FBI report, despite decades of repeated searches and
multiple requests. The report, or a portion thereof, was finally located in a box of materials
finally disclosed to Mr. Stevens’ counsel in October of 2016.


                                                2
    Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 9 of 73 PageID# 509




Court, would castigate him by name, describing in detail the improper techniques and aggressive

style that Riley had employed to secure the wrongful conviction of Beverly Monroe.3 Riley’s

conduct in this case was even more egregious than his conduct in Monroe’s case. He

demonstrated undeniable tunnel vision, focusing on Mr. Stevens to the exclusion of several other

more viable suspects. In order to make his case, he specifically asked several witnesses to alter

their testimony to exclude information that was exculpatory as to Emerson Stevens, with varying

results. He blatantly suggested information to witnesses that they themselves had not offered—

again, with varying results. Riley berated uncooperative witnesses and dangled the prospect of

reward money before others. Riley followed Emerson Stevens constantly, threatening him with

the death penalty.4 Riley quickly latched on to Mr. Stevens as the culprit, and simply ignored

countless signs that he was focused on the wrong man.

                                JURISDICTION AND VENUE

        Mr. Stevens hereby seeks relief pursuant to 28 U.S.C. § 2254 because, at the time he

initially filed his petition, he was being held under the supervision of the Virginia Parole Board

in violation of the Constitution or laws of the United States pursuant to the judgment of a State

Court. While Mr. Stevens was discharged from parole on March 27, 2020, this Court retains

jurisdiction in the case because Mr. Stevens was under supervision/in custody when he filed his

Motion for Authorization in the Fourth Circuit on August 2, 2019, and when he filed his

initial/prophylactic habeas corpus petition in this Court on September 30, 2019 (Case No.



3
  Monroe v. Angelone, 2002 U.S. Dist. LEXIS 26310 (E.D. Va. 2002), aff’d, Monroe v.
Angelone, 323 F.3d 286 (2003).
4
  Upon information and belief, even the local law enforcement officer, Bruce Boles, who was
assigned to work the case with Riley, revealed to post-conviction counsel that he later wished
that he had not been so young and inexperienced at the time they partnered on this case, as he
later came to understand that Riley’s incredibly aggressive tactics were unprofessional and
unethical.


                                                 3
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 10 of 73 PageID# 510




3:19cv00714). See Nakell v. Attorney Gen. of N. Carolina, 15 F.3d 319, 323 (4th Cir. 1994)

(“Because Nakell was in custody when he filed his petition, federal jurisdiction attached and is

not affected by his subsequent release.”); Brooks v. North Carolina Dep’t of Correction, 984

F.Supp. 940 (E.D.N.C. Sept. 25, 1997) (citing Maleng v. Cook, 490 U.S. 488, 490 (1989) (“[a]

habeas petitioner must be in custody ‘at the time his petition is filed,’ or the court is without

jurisdiction to hear his petition.”) (emphasis added).

       Venue lies in the United States District Court for the Eastern District of Virginia, the

judicial district in which Mr. Stevens was convicted and was subject to supervision. 28 U.S.C. §

2241(d) (2006).


                                   PROCEDURAL HISTORY

       In July 1986, Mr. Stevens was tried and convicted of first-degree murder and abduction

with intent to defile in Lancaster County. He was sentenced to 99 years and one day

imprisonment for the murder charge and 65 years for the abduction charge. Mr. Stevens had

previously been tried in February 1986; that trial ended in a mistrial when the jury could not

reach a verdict.

       Mr. Stevens’ direct appeals were concluded on November 2, 1989. He filed an initial

state habeas petition on December 10, 1990, which was dismissed without an evidentiary hearing

by the Circuit Court of Lancaster County on July 9, 1991. Mr. Stevens filed a Petition for

Appeal to the Virginia Supreme Court, which was denied on October 23, 1991. He filed his first

federal petition for a writ of habeas corpus, pro se, and it was denied on November 20, 1992.

       In 2016, Mr. Stevens filed a successive state habeas corpus petition based on multiple

constitutional errors committed during his trial. On October 4, 2016, Mr. Stevens filed the initial

state habeas petition in this matter. Shortly after this filing, Mr. Stevens’ counsel was informed



                                                  4
    Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 11 of 73 PageID# 511




that a box of materials generated and/or kept by the Commonwealth recently had been located

and was available for review in the Lancaster courthouse. These materials – for which Mr.

Stevens’ counsels had been searching for decades – included numerous documents supportive of

Mr. Stevens’ innocence and inconsistent with the Commonwealth’s case against Mr. Stevens.

On December 19, 2016, Mr. Stevens filed an amended petition based on this new evidence.

        In his successive state habeas petition, Mr. Stevens set forth evidence of his innocence,

which he argued entitled him to present his successive claims under the United States Supreme

Court’s reasoning in Schlup v. Delo, 513 U.S. 298 (1995). He made it clear to the circuit court,

however, that he was not seeking relief based on his evidence of innocence, but instead was

offering that evidence to excuse the application of any procedural bars.

        The circuit court denied Mr. Stevens’ habeas corpus petition during an in-court

proceeding on December 1, 2017.5 At the proceeding, the state circuit court refused to consider

the full merits of several of Mr. Stevens’ constitutional claims or his evidence of actual

innocence, applying Virginia law and declining “to apply the broader actual innocence review

approach requested by Mr. Stevens.”6 The court asked counsel for Respondent to draft an Order

denying the petition, which was entered on February 7, 2018.7

        Mr. Stevens appealed to the Supreme Court of Virginia. He petitioned that court to

reverse the circuit court’s dismissal of the claims contained in his habeas corpus petition and

vacate his convictions or, alternatively, remand his case to the circuit court with instructions to

consider the merits of all of his constitutional claims and/or to grant an evidentiary hearing. The




5
  2254 Petition for Writ of Habeas Corpus Appendix (hereinafter “App.”) 255-95.
6
  App. 269 (12/1/17 Tr. at 15).
7
  App. 296-97.


                                                  5
    Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 12 of 73 PageID# 512




appeal was denied on September 18, 2018.8 The petition for rehearing was denied on November

20, 2018.9

        The instant petition marks the second federal habeas petition filed by Mr. Stevens. The

United States Court of Appeals for the Fourth Circuit has granted authorization to Mr. Stevens to

file the instant petition.10 This Court is permitted to consider the petition and claims here because

the “factual predicate for the claim could not have been discovered previously through the

exercise of due diligence; and the facts underlying the claim(s), if proven and viewed in light of

the evidence as a whole, would be sufficient to establish by clear and convincing evidence that,

but for constitutional error, no reasonable factfinder would have found the applicant guilty of the

underlying offense.” 28 U.S.C. § 2244(b)(i)-(ii). Each of the claims raised in the instant petition

is based on the evidence disclosed to Mr. Stevens in October 2016; these are claims that were

timely raised in state habeas proceedings and are therefore ripe for, and entitled to, consideration

by this Court (in light of Mr. Stevens’ overwhelming evidence of innocence). See 28 U.S.C. §

2244(b).

                                   STANDARD OF REVIEW

        28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death Penalty Act

(“AEDPA”) imposes limitations on this Court’s ability to grant relief – only, however, on claims

that were actually “adjudicated on the merits in State court proceedings.” See, e.g. Wiggins v.

Smith, 539 U.S. 510, 534 (2003) (“[O]ur review is not circumscribed by a state court conclusion




8
   App. 298.
9
   App. 299.
10
   The petition filed in this Court on May 18, 2020 was the same petition authorized by the
Fourth Circuit. The only substantive changes included in this Amended Petition reflect the fact
that Mr. Stevens was discharged from parole and that the Fourth Circuit authorized the filing of
this second petition because Mr. Stevens satisfied the requirements of 28 U.S.C. 2244(b).


                                                 6
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 13 of 73 PageID# 513




with respect to prejudice, as neither of the state courts below reached this prong of the Strickland

analysis.”). Whether a claim was adjudicated on the merits in the below state court proceedings

is an issue that must be decided by this Court.

       Where § 2254(d) applies, the statute imposes no restriction on this Court’s ability to grant

relief on a claim decided on the merits in state court if the below standard is met:

        (d)    An application for a writ of habeas corpus on behalf of a person in custody
               pursuant to the judgment of a State court shall not be granted with respect to any
               claim that was adjudicated on the merits in State court proceedings unless the
               adjudication of the claim –

               (1)     resulted in a decision that was contrary to, or involved an unreasonable
                       application of, clearly established Federal law, as determined by the
                       Supreme Court of the United States; or

               (2)     resulted in a decision that was based on an unreasonable determination of
                       the facts in light of the evidence presented in the State court proceeding.

§§ 2254(d)(1)-(2).

       In Williams (Terry) v. Taylor, 529 U.S. 362, 399 (2000), a majority of the Court defined

the terms in 2254(d)(1).

       Under the “contrary to” clause, a federal habeas court may grant the writ if the state court
       arrives at a conclusion opposite to that reached by this Court on a question of law or if the
       state court decides a case differently than this Court has on a set of materially
       indistinguishable facts. Under the “unreasonable application” clause, a federal habeas
       court may grant the writ if the state court identifies the correct governing legal principle
       from this Court’s decision but unreasonably applies that principle to the facts of the
       prisoner’s case. . . . [T]he phrase “clearly established Federal law, as determined by the
       Supreme Court of the United States” . . . refers to the holdings, as opposed to the dicta, of
       this Court’s decisions as of the time of the relevant state-court decision.

Terry Williams, 529 U.S. at 412-13 (opinion of the Court by O’Connor, J).

       To assess claims under § 2254(d)(2), courts apply the well-established test of

reasonableness. In Miller-El v. Dretke, 545 U.S. 231 (2005), for example, the Court reviewed

the state court’s reasons for denying an alleged violation of Batson v. Kentucky, 476 U.S. 79




                                                  7
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 14 of 73 PageID# 514




(1986), and the evidence before the state court at the time of its decision. It then granted habeas

relief, having determined that the state court’s decision was based on an unreasonable

determination of the facts. Id.

       The Terry Williams Court also noted that “unreasonable . . . is a common term in the

legal world and, accordingly, federal judges are familiar with its meaning.” 529 U.S. at 410.

Thus, the term “unreasonable” is no more demanding in the context of a § 2254 habeas petition

than in any other context. Furthermore, although some “increment of incorrectness” beyond

mere error is required, the “increment need not necessarily be great”—it “must be great enough

to make the decision unreasonable in the independent and objective judgment of the federal

court.” McCambridge v. Hall, 303 F.3d 24, 36 (1st Cir. 2002) (en banc). A state court decision

may be based on an “unreasonable determination” of the facts under § 2254(d)(2) if factual bases

for the decision are not supported by sufficient evidence, or are contradicted by other evidence in

the record. See, e.g., Wiggins, 539 U.S. at 528-29. Federal habeas review is not, in sum, a

“rubber stamp” process; “in the context of federal habeas, deference does not imply

abandonment or abdication of judicial review.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

       In Panetti v. Quarterman, the Court further clarified that the “AEDPA does not ‘require

state and federal courts to wait for some nearly identical factual pattern before a legal rule must

be applied.” 551 U.S. 930, 953 (2007) (quoting Carey v. Musladin, 549 U.S. 70, 81 (2006)

(Kennedy, J., concurring)). The AEDPA does not “prohibit a federal court from finding an

application of a principle unreasonable when it involves a set of facts ‘different from those of the

case in which the principle was announced.’” Id. (internal citations omitted). Furthermore,

“[f]or the ‘clearly established’ prong to apply, the relevant Supreme Court precedent need not be

directly on point, but must provide a ‘governing legal principle’ and articulate specific




                                                 8
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 15 of 73 PageID# 515




considerations for the lower court to follow when applying the precedent.” Quinn v. Hayes, 234

F.3d 837, 844 (4th Cir. 2000), cert. denied, 532 U.S. 1024 (2001).

                 THIS COURT IS PERMITTED TO REVIEW
      THE INSTANT PETITION AND THE CLAIMS CONTAINED THEREIN
   BECAUSE MR. STEVENS SATISFIES THE REQUIREMENTS OF § 2244(b)(2)(B)

       At set forth in his Motion for Authorization filed in the Circuit Court, as well as above,

Mr. Stevens could not have presented the claims herein in his first federal habeas petition, as the

claims are based on the information first disclosed to Mr. Stevens’ counsel in October of 2016.

This information was in the exclusive possession of the Commonwealth for 30-31 years prior to

the October 2016 disclosure. Hence, the factual bases of the instant claims were not available to

Mr. Stevens at the time he filed his initial federal habeas petition.

       In addition to establishing that the factual predicate of the claims herein could not have

been presented in the initial federal habeas petition, Mr. Stevens must demonstrate that had the

facts underlying the instant claims been available at trial, no reasonable factfinder would have

found him guilty. 28 U.S.C. § 2244(b)(2)(B)(ii). Mr. Stevens satisfies these requirements. The

facts underlying the claims herein establish that the Commonwealth knowingly presented false

testimony regarding (1) the location where Mrs. Harding’s body was dumped in the water (via

the testimony of Dr. Boon); and (2) Mr. Stevens’ whereabouts during the relevant timeframe (via

the testimony of Earl Smith). Additionally, the facts establish that the Commonwealth failed to

disclose valuable impeachment evidence, as well as exculpatory and material evidence regarding

alternate suspects. These underlying facts served as the basis of the Commonwealth’s theory of

the crime and its case against Mr. Stevens. But for the presentation of this false testimony and

the suppression of exculpatory evidence, Mr. Stevens would not have been convicted of Mrs.

Harding’s murder. This is undeniably clear when viewed in light of the “evidence as a whole,”




                                                  9
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 16 of 73 PageID# 516




which now includes significant new facts supporting Mr. Stevens’ innocence. See U.S. v.

MacDonald, 641 F.3d 596 (4th Cir. 2011) (“[T]he ‘evidence as a whole’ is exactly that: all the

evidence put before the court at the time of its § 2244(b)(2)(B)(ii) . . . evaluation.”). The

Commonwealth of Virginia’s tenuous case against him has been completely eviscerated.

       1. Earl Smith Testified Falsely (Claim II).

       First, the Commonwealth presented false testimony from witness Earl Smith, who

testified that Mr. Stevens was late to work on the morning after Mary Harding was abducted,

implying that Mr. Stevens’ ordinary schedule was interrupted because he had killed the victim

and was disposing of her body during the early morning hours of Friday, August 23, 1985. Earl

Smith testified that during a week in August 1985, he was helping Mr. Stevens pull crab pots

because Mr. Stevens “had a bad arm at the time.”11 Smith stated that while Mr. Stevens

normally picked him up around 6 a.m. to pull crab pots, Mr. Stevens picked him up late—at 7

a.m.—on Friday, August 23, 1985, the morning after Mrs. Harding disappeared.12

       This testimony was false. A few weeks after his initial statement, Smith had disclosed to

Detective Riley that Mr. Stevens had in fact picked Smith up the morning of August 23, 1985 at

“the usual time of 5:30-6:00 a.m.”13 The truth, as the Commonwealth had been made aware, was

that there was nothing unusual or suspicious about Mr. Stevens’ timing or behavior on Friday

morning.

       2. Dr. Boon Testified Falsely (Claim I).

       Second, Dr. John Boon, a marine scientist, testified during the first trial about how/why

Mary Harding’s weighted corpse had moved ten miles upstream in four days—an explanation


11
   7/10/86 Tr. at 202.
12
   Id. at 203.
13
   App. 209 (emphasis added).


                                                 10
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 17 of 73 PageID# 517




that was absolutely critical to the Commonwealth’s theory of the crime. Before the second trial,

however, Dr. Boon reminded the prosecutor in writing that his testimony was “eyewash”

(nonsense) as Detective Riley had described it before the first trial, and Dr. Boon did not testify a

second time. The Commonwealth nonetheless read his testimony into evidence – thus

precluding cross-examination – all the while knowing that investigators had concluded early on

in their investigation that the victim’s body “was dumped within 500 to 600 yards of where it

was eventually located.”14

       Mrs. Harding was killed on the evening of August 22, 1985.15 Five days later, on August

27th, her body was found along the shoreline of the Rappahannock River in the town of

Morattico, attached to a chain, rope, and cinderblock.16 Mr. Stevens’ boat was docked on the

Rappahannock River at Towles Point in the early hours of August 23rd, a ten-mile distance from

where Mrs. Harding’s body was discovered.17 The Commonwealth theorized that, on the

morning of August 23rd, after murdering Mrs. Harding, Mr. Stevens took his boat (which was not

equipped with any lights) out a short distance and deposited Mrs. Harding’s body into the

Rappahannock River. In order to support the Commonwealth’s theory of the crime, the

Commonwealth needed to explain to the jury how Mrs. Harding’s body could travel the ten-mile

distance from where the Commonwealth had speculated that Mr. Stevens had dumped the body,

to the location it was found ten miles upstream in the Rappahannock River. This of course, all

while weighed down by a chain, rope, and cinderblock, in just four days. To accomplish this, the




14
   App. 188.
15
   7/8/86 Tr. at 8.
16
   Id. at 22; 7/12/86 Tr. at 26.
17
   7/9/86 Tr. at 262; 7/11/86 Tr. at 173.


                                                 11
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 18 of 73 PageID# 518




Commonwealth procured the expert testimony of Dr. John D. Boon, Associate Marine Scientist

at the College of William and Mary, Virginia Institute of Marine Science.18

       Dr. Boon testified at Mr. Stevens’ first trial, which ended in a hung jury. After Dr. Boon

indicated in writing his reluctance to testify at the second trial, the Commonwealth elected

instead to read his testimony from the first trial into evidence at the second trial without

revealing to the defense that the “expert” and Detective Riley thought the testimony was

nonsense.19 This testimony was key in linking together the chain of events proposed by the

Commonwealth, particularly the testimony presented by Commonwealth witnesses Esther and

Thomas Stevens.

       Dr. Boon testified that it was possible for Mrs. Harding’s body to travel ten miles

upstream towards Morattico in the Rappahannock River in four days:

       Q:      Based upon your opinion can you conclude how and in what direction and what
               distance a non-buoyant object would travel from the Towles Point area in a four-
               day period?

       A:      In approximately four days…it would travel a distance of about 10 nautical
               miles.20

Dr. Boon supported this conclusion with information he gathered from charts and tables of the

Rappahannock River21 as well as studies he claimed to have personally conducted on the river:

“Have you ever been on the river and conducted studies on it yourself personally? ‘Yes sir.’”22

According to Dr. Boon, there was no movement in the Towles Point region of the river at 12:00

a.m. on August 23rd, and shortly thereafter the water began moving upstream in the direction of




18
   7/9/86 Tr. at 256-70.
19
   Id.
20
   Id. at 267.
21
   Id. at 259.
22
   Id. at 262.


                                                 12
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 19 of 73 PageID# 519




Morattico.23 At 2:53 a.m., the water flow reached its maximum intensity, and the tide flow

switched directions every twelve hours—a phenomenon caused by the fact that this region of the

river is an “estuary” and is subject to mixing of fresh and salt water.24 As a result of these water

conditions, Dr. Boon explained, the body would have traveled one mile upstream every ten

hours.25

       During its closing argument, the Commonwealth emphasized to the jury that Dr. Boon

was an “honest expert” who said “it is entirely possible that [Mrs. Harding’s] body can travel 10

miles up the river in four days.”26 The Commonwealth knew, however, that this was not, in fact,

possible. In the recently disclosed FBI report, investigators concluded that “[b]ecause of the

tidal action and currents of the Rappahannock River, it is currently estimated that the body of

Mary Keyser Harding was dumped within 500 to 600 yards of where it was eventually

located.”27

       Decades later, while reviewing the Lancaster Commonwealth Attorney’s file, post-

conviction counsel discovered a letter dated May 2, 1986—two months before Mr. Stevens’

second trial—that was also withheld from defense counsel at trial. The letter from Dr. Boon to

Commonwealth’s Attorney Jeffers Schmidt. In it, Dr. Boon reminds Schmidt that his “honest”

testimony was in fact a lie crafted by the Commonwealth.28 Schmidt had written to Dr. Boon,

requesting his expert testimony at Mr. Stevens’ second trial.29 In response, Dr. Boon expressed




23
   Id. at 260.
24
   Id. at 260, 263.
25
   Id. at 261.
26
   7/12/86 Tr. at 67.
27
   App. 188 (emphasis added).
28
   During a review of the Commonwealth’s file in 2013, Matthew Engle (former Legal Director
of the Innocence Project Clinic) recorded the contents of this letter.
29
   App. 105.


                                                 13
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 20 of 73 PageID# 520




his concerns about testifying at the second trial: “Although I am pleased to aid you and the

Commonwealth as well as I can, there are two concerns which I feel I must express to you.”30

Dr. Boon then reveals his first concern:

       During my previous testimony, I gave what simply amounted to background information
       of the Rappahannock River system since I myself have no knowledge of any specific
       event or direct observation relating to both the place and time in question. Was this
       testimony truly of use to you or the court?31

Dr. Boon’s second concern is even more alarming: “In a brief ‘interview’ before my last

appearance at the Circuit Court, your associate, Lt. Riley, applied what may be the correct term

to my testimony in this case. He called it ‘eyewash.’”32 Dr. Boon conceded that his testimony at

the first trial was false, and the Commonwealth knew it.

       Dr. Boon’s letter to the Commonwealth’s Attorney, when coupled with the FBI’s

conclusion that the victim’s body was dumped close to where Mrs. Harding was found,

completely undermines his testimony. It reveals how desperately the Commonwealth was trying

to cobble together a case against Emerson Stevens.33 Dr. Boon admits to having no direct

knowledge of the Rappahannock River system with respect to the place and time Mrs. Harding



30
   Id.
31
   Id.
32
   Id.
33
   The Commonwealth’s theory is made even more improbable by the fact that commercial
fishermen in the Rappahannock River frequently use pound nets to fish, and it is unlikely Mrs.
Harding’s body could travel a ten-mile distance under water without getting caught in one of
these nets. A pound net consists of a large net strung between wooden stakes that are pushed
into the bottom of a bay and spaced apart to form a line running across the tide. THE MARINER’S
MUSEUM, http://www.marinersmuseum.org/sites/micro/cbhf/waterman/wat010.html (last visited
May 21, 2019). Pound nets trap “anything that moves through them.” Id. Fishermen set up
these nets in the middle of March and do not remove them until November, which means they
were being used at the time of Mrs. Harding’s murder in August. Id. Fishermen such as Thomas
Stevens, who docked his boat directly across from Emerson Stevens’ boat in Towles Point, have
spotlights on their boats in order to spot pound nets and crabbing pots in the water when fishing
before dawn, which suggests that pound nets were a frequent occurrence in the area at the time of
Mary Harding’s murder.


                                               14
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 21 of 73 PageID# 521




was allegedly murdered, despite his testimony at trial that he had personally been to the river and

conducted studies on it himself.34 He even expresses his disbelief that the testimony was “truly

of use to [Schmidt] or the court.”35 Furthermore, he agrees that his prior testimony was

“eyewash,” which is a slang term used to describe “misleading or deceptive statements, actions,

or procedures.”36 Finally, he reveals that Detective Riley, the lead investigator on the case and a

key witness for the Commonwealth, knew that the testimony was “eyewash;” indeed, Riley was

the one who used that term.

       3. The Facts Underlying the Brady Claim (Claim III) Support Mr. Stevens’
          Innocence.

       Third, the facts underlying the Brady v. Maryland claim support Mr. Stevens’ innocence

claim. Documents that should have been disclosed to Mr. Stevens’ trial counsel under Brady

reveal that law enforcement had identified multiple alternate suspects, including Richard Dawson

and Keith Wilmer, both of whom were more likely suspects that Mr. Stevens. Dawson, the

documents reveal, had multiple potential motives for harming Mary Harding, as well as the

opportunity to have done so. Wilmer had been accused of sexually inappropriate behavior

toward other women on multiple occasions.

       The documents also include evidence that sheds light on, and could have shifted juror

perception of, multiple witnesses. Also, evidence that was not turned over to the defense could

have been used to rehabilitate the credibility of witness Ann Dick, who testified favorably at the

second trial, but was attacked by the Commonwealth. There was additional evidence that could

have been used to impeach crucial Commonwealth witnesses Emerson Harding and David Riley.



34
   7/9/86 Tr. at 262.
35
   App. 105.
36
   MERRIAM-WEBSTER, http://www.merriam-webster.com/dictionary/eyewash (last visited May
21, 2019).


                                                15
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 22 of 73 PageID# 522




          The undisclosed Brady evidence reveals the paucity of the Commonwealth’s case.

          4. “The Evidence as a Whole”

          The facts underlying the claims in the instant petition, “when viewed in light of the

evidence as a whole, . . . establish by clear and convincing evidence that no reasonable factfinder

would have found [Mr. Stevens] guilty.” 28 U.S.C. § 2244(b)(2)(B)(ii). The “evidence as a

whole” in this case includes additional significant evidence of Mr. Stevens’ innocence and the

undeniable weakness of the Commonwealth’s case. The other available evidence of innocence

includes the following:

                i.       Clyde Dunaway Testified Falsely.

          Alleged eyewitness Clyde Dunaway, who placed Mr. Stevens’ car outside of the victim’s

house at a relevant time, was later prosecuted and convicted of obstruction of justice for his false

testimony against Emerson Stevens.37

          Clyde Dunaway testified that he saw Mr. Stevens’ truck parked 250 yards west of Mrs.

Harding’s house on the night of her murder, and that he reported it to Detective Riley.38 On

cross-examination, Dunaway denied having made inquiries about the $20,000 reward that had

been offered for information relating to Mrs. Harding’s disappearance:

          Q:         Have you ever talked to Riley about the reward money?

          A:         No, sir.

          Q:         If Riley told someone you were asking about the reward money, that would be
                     untrue?

          A:         Yes.

          Q:         Have you ever inquired of anyone about the reward money?


37
     App. 112-17.
38
     7/9/86 Tr. at 103, 120.


                                                    16
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 23 of 73 PageID# 523




       A:      No, sir.39

       In March 1988, after an appointed prosecutor conducted an investigation into his alleged

perjury at Mr. Stevens’ trial, Dunaway pled guilty to obstruction of justice in order to avoid

being tried on the more serious offense of perjury for giving false testimony.40 The investigation

also revealed that several law enforcement officers were aware of Dunaway’s multiple inquiries

concerning the reward money. Dunaway told Judy Boyer, Sheriff Crockett’s deputy, that he

believed he was entitled to the monetary reward.41 After the first trial, Dunaway asked Sheriff

Crockett when a decision would be made about the reward, and Crockett told him that no

decision would be made until after the second trial.42

       Detective Riley expressed concerns immediately preceding the second trial that Dunaway

had made a number of inquiries concerning the reward.43 Shortly after the second trial,

Dunaway contacted Lancaster Investigator Bruce Boles, indicating that he wanted to know when

the recipient of the reward would be determined.44 None of this information had been provided

to Emerson Stevens’ defense counsel pre-trial.45

       The Commonwealth knew about these inquiries but did nothing to correct the false

testimony from Dunaway. Thus, jurors wrongly believed that Dunaway lacked motivation to

provide testimony helpful to the Commonwealth and were unable to accurately assess this

important witness’s credibility. See, e.g., Wearry v. Cain, 136 S. Ct. 1002, 1004-06 (2016)



39
   Id. at 120.
40
   App. 111-12.
41
   App. 113.
42
   App. 114.
43
   App. 116.
44
   Id.
45
   In fact, the Commonwealth never provided trial counsel with any information about the
disbursement of the reward money. Post-conviction counsel has attempted, via a FOIA request,
to determine who received the reward money, but has been unsuccessful thus far.


                                                17
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 24 of 73 PageID# 524




(prosecution violated Brady by withholding witness’s pretrial efforts to secure benefit in

exchange for testifying).

             ii.   The Commonwealth’s Only Forensic Evidence Against Mr. Stevens Has
                   Been Debunked.

       The only physical evidence connecting Mr. Stevens to the crime was a single hair found

on a shirt in his truck that allegedly belonged to Mrs. Harding. The Commonwealth presented

testimony from an “expert” who examined this hair under a microscope and connected the hair to

Mrs. Harding.46 In the past several years, however, the FBI has reexamined all hair microscopy

cases and concluded that microscopic hair comparison is scientifically unreliable and cannot

serve as a basis upon which to convict a defendant.47 It is now widely accepted that microscopic

hair comparison is not scientifically valid.48 The FBI and Department of Justice (DOJ) case

review demonstrated that only very limited conclusions could be appropriately drawn from

microscopic hair comparison analysis.49 Without the hair, there is now no reliable physical

evidence connecting Mr. Stevens to Mrs. Harding’s death.50




46
   7/9/86 Trial Tr. at 97.
47
   App. 5-9 (14?).
48
   See National Academy of Science, Strengthening Forensic Science in the United States: A
Path Forward (“NAS report”) (2009) (concluding that microscopic hair comparison in criminal
investigation is not reliable); Spencer H. Hsu, FBI Admits Flaws in Hair Analysis Over Decades,
WASH. POST, Apr. 18, 2015, available at https://www.washingtonpost.com/local/crime/fbi-
overstated-forensic-hair-matches-in-nearly-all-criminal-trials-for-decades/2015/04/18/39c8d8c6-
e515-11e4-b510-962fcfabc310_story.html?utm_term=.6c6c7a44bc29Error! Bookmark not
defined..
49
   App. 5-8.
50
   As part of the post-conviction investigation of this case, Mr. Stevens attempted to have this
hair tested using mitochondrial DNA testing. Unfortunately, the hair (which had been snipped
into four tiny pieces by Scholberg for microscopic “analysis”) was too old to generate any DNA
testing results.


                                                18
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 25 of 73 PageID# 525




        The Commonwealth called Myron Scholberg,51 a former FBI hair and fiber analyst,

forensic consultant, and part-time employee of the Commonwealth’s Northern Virginia Crime

Lab in Merrifield, Virginia, to testify about a hair taken from a shirt found under the seat of Mr.

Stevens’ truck. At trial, Scholberg compared hairs from the shirt with hair known to have come

from Mrs. Harding, and testified that both samples were “microscopically alike in all identifiable

characteristics.”52

        In summation, the Commonwealth’s Attorney argued that “[Myron Scholberg] said look,

I am honest, I am intellectually honest with you. [While] it’s a possibility it’s not her hair, it is

unlikely in the populace there will be two peoples’ hair I cannot tell the difference in with my

great experience.”53 The jurors relied on the Commonwealth’s Attorney’s claim that the hair

was from Mrs. Harding to convict Mr. Stevens. One juror, James Robertson, stated in his

affidavit that he recalled the Commonwealth’s Attorney presenting evidence that the hair the

detectives found on Mr. Stevens’ shirt came from Mrs. Harding.54 Another juror, June Baird,

stated in her affidavit,

        I . . . remember that the detectives found a hair on a shirt that belonged to Emerson
        Stevens. There was an expert who had analyzed the hair with a microscope and who
        testified about the hair at trial. The prosecutor told us this hair belonged to the victim.
        This hair was the only direct evidence that I remember from the trial, and it was certainly
        the most important piece of evidence to me. Without the hair, I don’t believe I could
        have found Emerson Stevens guilty.55



51
   Several other cases in which Scholberg gave testimony based on unreliable microscopic hair
analysis have been subject to review. Kirk Odom has been exonerated. See Spencer S. Hsu,
Convicted Defendants Left Uninformed of Forensic Flaws Found by Justice Department, WASH.
POST, April 16, 2012. In the case of Darnell Phillips, Mr. Scholberg identified a hair as that of a
“negroid.” Subsequent testing showed that the hair not only did not belong to Mr. Phillips, but
belonged to someone with a Caucasian mother.
52
   7/9/86 Tr. at 97.
53
   7/12/86 Tr. at 52.
54
   App. 1.
55
   App. 2.


                                                  19
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 26 of 73 PageID# 526




Additionally, juror Margaret Rennolds stated in her affidavit that she remembers the evidence

about Mrs. Harding’s hair on Mr. Stevens’ shirt, and that the Commonwealth’s Attorney argued

that Mr. Stevens had this hair on his shirt because he killed Mrs. Harding.56

       The single hair that the Commonwealth claimed belonged to Mrs. Harding was the only

forensic link in this entire case. Thus, the Commonwealth heavily relied on microscopic hair

comparison testimony that contained the very errors the FBI and DOJ review has identified, and

the testimony was provided by a former FBI examiner.57 During his closing argument, the

Commonwealth’s Attorney doubled down on upon Scholberg’s statements and conclusions,

repeatedly stating that the hair recovered from the flannel shirt definitively belonged to Mr.

Stevens and Mrs. Harding.58

            iii.   The Medical Examiner Has Since Retracted Her Testimony and
                   Conceded That the Wounds Were Caused by a Boat Propeller.




56
   App. 4.
57
   Although Myron Scholberg was a part-time employee of the Commonwealth at the time he
performed his analysis, he had previously been employed by the FBI for twenty-one years,
eighteen of which were spent in the hair and fiber unit. App. 80. His area of expertise, pursuant
to the training he received and time he spent as part of the FBI’s hair and fiber unit, was
precisely the type of side-by-side microscopic hair comparison found to be problematic in the
DOJ review. Mr. Stevens’ case involved Type 1 Error (the examiner stated or implied that the
evidentiary hair could be associated with a specific individual to the exclusion of others), Type 2
Error (the examiner assigned to the positive association a statistical weight or probability, or
provided a likelihood, that the questioned hair originated form a particular source; or an opinion
as to the likelihood or rareness of the positive association that could lead the jury to believe that
valid statistical weight can be assigned to a microscopic hair association), and Type 3 Error (the
examiner cites the number of cases of hair analyses worked on in the lab and the number of
samples from different individuals that could not be distinguished from one another as predictive
value to bolster the conclusion that a hair belongs to a specific individual) statements.
58
   “Two of the defendant’s hairs and one of the victim’s hairs found on the defendant’s shirts.”
7/12/86 Tr. at 19. “Her hair was on his shirt. He, of course, couldn’t deny it was his shirt because
it had his hair on it.” Id. at 20. “[Special Agent Robertson] did find the defendant’s hair on his
own shirt and the victim’s hair on the defendant’s shirt. He also confirmed, when asked if the
hairs were the same as they had been confirmed by the expert, to be the same hairs of the victim
and defendant.” Id. at 50.


                                                 20
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 27 of 73 PageID# 527




       Next, the Commonwealth concocted a theory that a knife that Mr. Stevens might have

once owned had caused the wounds on the victim’s back.59 In support of this theory, the

Commonwealth presented testimony from former Chief Medical Examiner Marcella Fierro.60

However, Dr. Fierro has since reviewed the case and has signed a sworn affidavit and concluded

that the cuts on Mrs. Harding’s back are consistent with a post-mortem encounter with a boat

propeller, rather than a knife.61 Thus, another alleged connection between Mr. Stevens and the

crime has been eliminated.

       Mrs. Harding, when discovered, had distinct, parallel cuts on her body.62 The cuts ranged

in size from four-and-a-quarter to five inches in length, and from half-an-inch to two-and-a-half

inches deep.63 Four of the cuts were parallel on her torso, and a fifth was angulated on her right

hip.64 Dr. Fierro was qualified as an expert witness and testified for the Commonwealth in Mr.

Stevens’ trial.65 She concluded that the trauma was “due to a cutting instrument and not to

postmortem artifact”66 and that “a cutting instrument [had] to cause this kind of injury.”67 The




59
   Dr. Fierro concluded that asphyxia and cutting wounds were the cause of Mrs. Harding’s
death. Her conclusion was a late addition to the autopsy findings and report of Dr. Gravatt, the
local Medical Examiner. Dr. Fierro signed off on Dr. Gravatt’s report on September 9, 1985.
App. 200. Dr. Gravatt concluded that the wounds on the victim’s back were likely caused after
death by scraping material in the water. App. 203. The cause of death was strangulation. Id. It
was not until after Dr. Fierro consulted with law enforcement on September 30, 1985 (after they
had decided that Mr. Stevens was their primes suspect and that he had been tied to a knife) that
she concluded that the wounds on Mrs. Harding’s back were likely caused by a cutting
instrument (not postmortem artifact) (App. 86), and she altered the cause of death to “asphyxia
and cutting wounds.” App. 90.
60
   7/8/86 Tr. at 82; App. 86-87.
61
   App. 158-60.
62
   7/8/86 Tr. at 80.
63
   Id.
64
   Id.
65
   App. 158.
66
   App. 86.
67
   7/8/86 Tr. at 80.


                                                21
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 28 of 73 PageID# 528




Commonwealth then asked Dr. Fierro to examine a knife, and she concluded this “knife would

have been able to inflict the kind of injuries that [Mrs. Harding] had.”68

       Dr. Fierro’s testimony regarding the knife was critical to the Commonwealth’s case, as it

provided a connection between the wounds inflicted on Mrs. Harding and a knife similar to one

owned by Mr. Stevens. The Commonwealth’s theory at trial was that Mr. Stevens owned a knife

that could have caused the cuts on Mrs. Harding’s body. The Commonwealth presented

testimony from Timothy Brent, who owned the knife (a Wildcat Skinner knife) presented at trial

and examined by Dr. Fierro, and Brent claimed that Mr. Stevens owned a similar knife.69

       Special Agent Robertson, a crime scene technician for the State Police who searched and

photographed Mr. Stevens’ vehicle, testified that Mr. Stevens had a knife sheath on the

dashboard of his vehicle.70 After the Commonwealth showed Robertson a brochure

advertisement for a Wildcat Skinner knife, Robertson testified that the knife sheath on the

dashboard of Mr. Stevens’ vehicle was of the type that could have contained a Wildcat Skinner.71

Dr. Fierro concluded that the Wildcat Skinner knife could be the cause of the injuries72 and

Robertson testified that the Wildcat Skinner was similar to the knife sheath found in Mr.

Stevens’ vehicle.73




68
   Id. at 83.
69
   7/10/86 Tr. at 159.
70
   7/9/86 Tr. at 62. Curiously, Special Agent Robertson neglected to recover the knife case
during the search (or any time thereafter). When questioned about this failure, Robertson stated
that, “I should have taken the case. We could have it today, and we could compare it. It was just
hot, and I forgot to take it…” 7/9/86 Tr. at 88.
71
   7/9/86 Tr. at 62.
72
   7/8/86 Tr. at 81.
73
   7/9/86 Tr. at 63.


                                                 22
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 29 of 73 PageID# 529




       Ernest Lee Talley also testified that the Wildcat Skinner knife examined by Dr. Fierro

was the same type of knife owned by Mr. Stevens.74 Additionally, Earl Smith testified that Mr.

Stevens had a knife that was kept on the dashboard of his vehicle and that Mr. Smith had seen

Mr. Stevens with the knife on August 8th and before, but he never saw Mr. Stevens with it after

Mrs. Harding disappeared.75

       During his opening statement, the Commonwealth’s attorney emphasized that the jury

would see evidence of “slash marks” on Mrs. Harding’s body and that the jury would hear

testimony from the medical examiner about what caused those “slash marks” on Mrs. Harding’s

body.76 On cross-examination, the defense showed a boat propeller to Dr. Fierro and asked

whether it could have inflicted the wounds on Mrs. Harding’s body. Dr. Fierro testified that it

was her opinion, to a reasonable degree of medical certainty, that the propeller shown to her

could not have caused the cuts found on Mrs. Harding’s body.77 The Commonwealth closed its

case by arguing that Mr. Stevens “slashed her body to drain the blood to draw the crabs so they

would do their work.”78 Testimony regarding these wounds and Mr. Stevens’ possession of a

knife capable of causing them was a critical part of the Commonwealth’s case against Mr.

Stevens.

       Dr. Fierro’s recent re-examination of this case has caused her to change her opinion and

eliminates yet another important piece of the Commonwealth’s case.79 Dr. Fierro has now

concluded that a propeller did indeed cause the wounds on Mrs. Harding’s body, just as Mr.




74
   7/10/86 Tr. at 179-80.
75
   Id. at 207.
76
   7/8/86 Tr. at 15.
77
   App. 159.
78
   7/12/86 Tr. at 14.
79
   App. 158-60.


                                                23
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 30 of 73 PageID# 530




Stevens’ attorney had hypothesized.80 Dr. Fierro’s revised opinion is based on her reevaluation

of the case, and her subsequent and specific experience with propeller injury cases.81 Upon

reconsideration of the evidence, Dr. Fierro concluded that:

       The cuts are more consistent with a post-mortem encounter with a propeller for several
       reasons. First, the wounds are not in the location of the knife wounds found in usual
       stabbing deaths. Additionally, the cuts occur at regular intervals, which would also be
       inconsistent with usual knife wounds. Also, most knife wounds are not as deep or as long
       as the cuts found on Ms. Harding’s body. Finally, Ms. Harding’s body was discovered in
       shallow water in an area that was heavily trafficked by propeller boats.82

       Dr. Fierro’s corrected opinion undermines the Commonwealth’s theory of the case and

the testimony it used to connect Mr. Stevens to the murder of Mrs. Harding. Had the jurors

known the true cause of Mrs. Harding’s injuries (and thus avoided exposure to the sensational

and gruesome closing by the Commonwealth about draining blood to draw crabs) it is more

likely than not that no reasonable juror would have voted to convict Mr. Stevens since there was

no physical evidence linking him to the murder.

               iv.   VSP Special Agent David Riley Employed Coercive Tactics to Produce
                     Mr. Stevens’ Conviction, Ignoring Other Suspects.

       The investigation into Mrs. Harding’s death was led by an overzealous detective, who

employed aggressive and coercive tactics designed to obtain a conviction with no regard for

accuracy or truth. Virginia State Police Special Agent David Riley played a significant role in

securing the wrongful conviction of Mr. Stevens. During his long career as a detective for the

Virginia State Police, Detective Riley’s interrogation tactics came under suspicion numerous

times and were the basis of allegations of improper conduct during his investigations. Detective

Riley was found to have acted improperly in the notable case of Beverly Anne Monroe, a woman



80
   App. 159.
81
   Id.
82
   Id.


                                               24
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 31 of 73 PageID# 531




convicted of murdering her long-time companion in 1992.83 Years later the United States

District Court for the Eastern District of Virginia granted Monroe’s petition for writ of habeas

corpus and admonished Detective Riley for his inappropriate conduct during the investigation.84

This Court affirmed.

       Detective Riley used the same tactics that this Court described as “manipulative”

interrogation tactics to compel a witness and potential witnesses to provide support for his theory

that Mr. Stevens murdered Mrs. Harding.85 With undeniable tunnel vision, Riley focused on Mr.

Stevens to the exclusion of several other viable suspects. In addition to badgering, harassing and

threatening Mr. Stevens for weeks, Riley specifically asked several witnesses to alter their

testimony to exclude information that was exculpatory as to Emerson Stevens, with varying

results.86 Riley berated uncooperative witnesses and dangled the prospect of reward money

before others.

       First, after zeroing in on Mr. Stevens as the lead suspect in Mrs. Harding’s murder,87

Detective Riley repeatedly ignored evidence implicating alternate suspects, including the




83
   See Ralph Blumenthal, A Virginia Tale of Love and Death, Suspicions and Doubt, N.Y. TIMES,
Feb. 22, 2000, available at http://www.nytimes.com/2000/02/22/us/a-virginia-tale-of-love-and-
death-suspicions-and-doubt.html?pagewanted=all (“Beverly Anne Monroe…is a victim of a
miscarriage of justice stemming from admissions coerced by Mr. Riley.”).
84
   See Monroe v. Angelone, 2002 U.S. Dist. LEXIS 26310, at *84 (E.D. Va. 2002) (“The Court
finds that the tactics engaged in by Detective Riley were deceitful, manipulative, and
inappropriate.”); *109 (Riley ignored statements that did not fit his theory of the case…”); *47
(“Riley was ‘sympathetic’ and he was also deceptive.”).
85
   Id. at 84 (describing Detective Riley’s tactics as “deceitful, manipulative, and inappropriate.”).
86
   App. 131, 135, 138-40, 141-42.
87
   Detective Riley’s focus on Mr. Stevens as a suspect was initially based on Clyde Dunaway’s
statement that he had seen Mr. Stevens’ truck outside Mrs. Harding’s house on the night she
disappeared. 2/24/86 Tr. at 182; 7/8/86 Tr. at 134. As previously discussed, Dunaway lacked
credibility and was motivated by his interest in the reward money, which Riley knew for a fact.


                                                 25
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 32 of 73 PageID# 532




victim’s husband.88 For example, Detective Riley failed to follow up on a lead provided by scent

dogs during the early stages of the search for Mrs. Harding, and information about this lead was



88
   Riley neglected to consider Emerson Harding, despite evidence that should have cast suspicion
on Harding. For one, Harding took out a life insurance policy shortly before Mary disappeared
and ultimately received more than $80,000 from the insurance company. App. 131, 156.
Harding bought a sports car and began dating other women soon after Mary’s death. App. 185
(Affidavit of Keith Hogge, Lancaster Sheriff’s Office). He engaged in other suspicious behavior.
At trial, Harding testified that he moved the bedroom furniture around the night before his wife
disappeared. 7/10/86 Tr. at 147-149. See also App. 185. Harding reportedly believed he heard a
“peeping tom” outside his house and then moved their bed in front of a window and took the
curtains down. App. 185. (“Obviously this behavior seems a bit odd, if Harding had truly been
concerned about someone peeping into their windows, as the new bedroom arrangement made it
much easier to see Mary Harding or anyone else in the bed.”)
         Also, Riley simply accepted Emerson Harding’s contention that the family was unable to
obtain any helpful information from Ray Harding, Emerson and Mary’s son. Riley apparently
made no attempt to speak to Ray Harding, despite the fact that Ray was up much later than
normal that night and may very well have heard or seen something relevant. App. 184. Ray was
able to convey information to Virginia Walker, a family member who called Friday morning to
check on Mary Harding’s whereabouts, but no attempts were made by Riley to collect additional
information from Ray. Riley’s tunnel vision similarly prevented him from corroborating
Emerson Harding’s alibi. Harding was allegedly working on The Atlantic, a commercial fishing
boat that stayed out on the water from Monday-Friday, “although he had come home the night
before for just [] a few hours, which was unusual.” App. 185. While it appears that Emerson
Harding was paid for working the week of August 18, 1985, the boat manifest is missing, (App.
183); thus, no one has been able to confirm that Harding was actually on the boat when his wife
was abducted.
         Additionally, according to Harding’s second wife, Margie Hogge, Harding was an
abusive husband and father, who drank heavily and had a criminal record. App. 131, 155, 174-
175. Ms. Hogge stated that Emerson Harding would “become quickly and easily enraged and
volatile when he was drinking. One time he got so mad at our daughter, Riva, he picked her up
by her throat and banged her head against her closet door again and again—8 or 9 times—until
he was done with her.” App. 174-5. Harding also beat Ms. Hogge, even punching her in the
head repeatedly until her “head went numb” and she had to seek medical care. App. 174.
Apparently Harding’s mother recognized that “something was wrong with her son,” but was
unsure what to do about it. App 175. Ms. Hogge also said that there were indications that Mary
Harding was “having a hard life with Emerson.” App. 156. There was a rumor that Mary
Harding was having an affair with a local schoolteacher who lived behind their house. App. 176.
         Even the Commonwealth found Harding’s behavior suspicious, as evidenced by a letter
from Commonwealth’s Attorney Schmidt sent to Harding prior to the second trial. In that letter,
Mr. Schmidt asked Harding to be prepared to explain “dating several girls” since his wife’s
death, as well as the “origin of and disposition of approximately $81,000.00 worth of life
insurance” and his “new fancy sports car.” App. 171-2. In fact, Mr. Schmidt suggested that
Harding put the insurance money “in a trust account at the bank in favor of the children, that


                                               26
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 33 of 73 PageID# 533




not presented at trial.89 Although Detective Riley testified that he looked into other potential

suspects who lived in the area, there is no indication that he subjected them to anything more

than fleeting consideration.90 Riley appears to have subjectively accepted other potential

suspects’ alibis while simultaneously rejecting the many alibi witnesses who verified Emerson

Stevens’ innocence.

       In contrast, the FBI participated in the investigation and prepared a report that contained

the identities of several other viable suspects, including Keith Wilmer and Richard Dawson. In a

recent article in Washingtonian, 91 Riley explained that as to the “famous Dawson brothers” –

“[t]hey were nasty people, but they weren’t rapists.”92 Charles Dawson, however, had been

convicted of raping an 8-year old girl. Also, Riley had himself gone to the Dawsons’ property in

search of an abducted woman: “I was there to get her.” When asked whether he thought the

woman had been raped, Riley responded, “I’m sure he had sex with her, but I’m not sure he

raped her.”93 Still, Riley considered Emerson Stevens – who had no criminal record – the better

suspect: “Stevens didn’t have a violent past, but he had a sexual interest in women beyond the

normal. An escalating peeping Tom.”94




would be the best way to explain where the money is and what it is being used for.” App. 171.
Harding did so just four days later. App. 173.
         Finally, there is another connection between Emerson Harding and the crime. The chain
used to weigh down Mary Harding’s body is a “purse boat chain, the type of chain that is used to
raise and lower the purse boats on a commercial fishing ship. There are two purse boats on the
commercial fishing ship that Emerson Harding worked on. App. 183.
89
   App. 131, 136-37.
90
   2/24/86 Tr. at 159; 7/8/86 Tr. at 190-91.
91
   App. 344 (Marisa M. Kashino, A Murder on the Rappahannock River, WASHINGTONIAN, June
27, 2019, available at https://www.washingtonian.com/2019/06/27/murder-on-the-
rappahannock-river-emerson-stevens-mary-harding-innocence-project/).
92
   Id.
93
   Id.
94
   Id. at 345


                                                 27
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 34 of 73 PageID# 534




       Detective Riley received information from Clyde Dunaway that Dunaway had allegedly

seen Mr. Stevens’ truck outside of the Hardings’ house the night Mary disappeared.95 The

following day, Riley and Boles interrogated Emerson Stevens on Mrs. Harding’s front porch.

Boles and Riley offered conflicting testimony about whether or not Mr. Stevens was considered

a suspect at that time, but it is clear that he was being treated as one and that he was not advised

of his rights.96 Although Riley had no reason to doubt Mr. Stevens’ alibi at the time, Riley

badgered him, asking him the same questions “over and over” and accusing him of lying.97

       In his interrogation of Mr. Stevens on September 25, 1985, which lasted somewhere

between two and four hours, Detective Riley repeatedly badgered Mr. Stevens about his alibi and

eventually lied to him, saying that he already had conclusive evidence that Mr. Stevens was

guilty.98 Detective Riley then directly threatened Mr. Stevens, saying he was not going to release

him from questioning until Mr. Stevens told Detective Riley why his truck was seen outside the

Harding house on the day of the murder. Mr. Stevens—who was by then mentally and

physically exhausted from this lengthy interrogation—fabricated an innocuous explanation to fit

Detective Riley’s alleged conclusive evidence of his guilt. Mr. Stevens said he had pulled over

on the side of the road to relieve himself.99

       For the first time ever, Detective Riley proudly admitted to journalist Marisa Kashino, for

the June 2019 issue of Washingtonian, that he had successfully planted in Emerson Stevens’



95
   7/8/86 Tr. at 136.
96
   2/24/86 Tr. at 133 (Riley testifying that Mr. Stevens was not a suspect at the time); 7/8/86 Tr.
at 162 (Riley testifying that Mr. Stevens was a suspect at the time); 7/8/86 Tr. at 228 (Boles
testifying that Mr. Stevens was not a suspect at the time); 2/26/86 Tr. at 184 (Mr. Stevens
testifying that he was not advised of his rights by Riley and Boles at the time of the first
interview).
97
   2/26/86 Tr. at 183.
98
   2/26/86 Tr. at 199; 7/11/86 Tr. at 194.
99
   Id.


                                                 28
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 35 of 73 PageID# 535




mind an innocent explanation for why Mr. Stevens might have been near the crime scene. 100 As

Riley describes it: I said, “Tell me why you were parked on the side of the road.” . . . “I said,

‘You probably stopped to relieve yourself’ – I didn’t use those words, because men don’t use

those words – but I said, ‘You probably stopped to relieve yourself on the side of the road.’ He

didn’t take the bait.” But after Riley told him that he had failed a polygraph, Riley gave

Emerson an ultimatum. Per Riley, “I said, ‘There’s only two reasons you failed this test: either

because you killed Mary Harding or you’re guilty of something else related to it.’ I said, ‘You

were probably there that night doing something innocent’ – and he bit.” Emerson Stevens said

he had probably stopped to urinate, for the first time putting himself at the scene of the

crime. Says Riley: “He already had that in his mind as an out.”

       In the magazine article, Riley admitted to having used “the same tactics in the Emerson

Stevens case as I did with Beverly Monroe. . . . If you can’t get a direct confession, you just try

to get them to talk. They’ll say things against their own interest as a way to wiggle out. The

whole thing is to keep people talking and steer them in the direction you want.”101

       Mr. Stevens was stopped by police and questioned by Riley seven to eight times in the

weeks before he was arrested.102 During these interactions, Riley constantly accused Mr.

Stevens of lying and of murdering Mrs. Harding.103 Mr. Stevens saw the police in his

neighborhood “just about every day”—sometimes just riding by his house, and other times



100
    App. 343 (Marisa M. Kashino, A Murder on the Rappahannock River, WASHINGTONIAN, June
27, 2019, available at https://www.washingtonian.com/2019/06/27/murder-on-the-
rappahannock-river-emerson-stevens-mary-harding-innocence-project/).
101
    Id.; see Monroe v. Angelone, 2002 U.S. Dist. LEXIS 26310, at 84 (E.D. Va. 2002) (describing
Detective Riley’s tactics as “deceitful, manipulative, and inappropriate.”).
102
    7/11/86 Tr. at 193; 7/8/86 Tr. at 199 (Riley testifying that he questioned Mr. Stevens
“several” times before the arrest); 7/8/86 Tr. at 225 (Boles testifying that they interviewed Mr.
Stevens “probably six or eight times” total).
103
    Id.


                                                 29
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 36 of 73 PageID# 536




talking to his wife, father, or other friends and family members.104 Mr. Stevens and his wife felt

that he was being harassed by Detective Riley and the police.105

       Riley attempted to coerce and manipulate testimony from several other witnesses, too.

Ann Dick, her husband Louis Dick, Lawrence Taft, and Ray Reynolds all described similar

encounters. At Mr. Stevens’ first trial, Mrs. Dick testified that on August 23, 1985 at 4:45 a.m.,

she was driving to Richmond with her neighbors and saw Mr. Stevens’ white Dodge pickup

truck coming out of the road from Morattico.106 She further testified that the truck had no

running lights and the person driving the truck was wearing a plaid shirt.107 A plaid shirt was

later introduced into evidence as belonging to Mr. Stevens.108 During the first trial, Mrs. Dick

did not testify to her belief that Mr. Stevens was not in fact the driver of that pickup truck

because Detective Riley instructed her not to do so.109 At the second trial, Mrs. Dick admitted

that Detective Riley had specifically told her to ignore the fact that the driver she observed was

much slimmer than Mr. Stevens; Riley instructed her that she should not change her testimony

even if “they (defense counsel) stood on her head.”110

       Mrs. Dick’s husband, Louis Dick, a former Maryland State Trooper, was also a witness in

the case; he crabbed in the same area as Mr. Stevens. At Mr. Stevens’ first trial, Mr. Dick

testified that he had seen Mr. Stevens crabbing on his boat around 7:15 a.m. the morning after

Mrs. Harding disappeared, that Mr. Stevens informed Mr. Dick that he got a late start crabbing




104
    Id. at 193-97.
105
    Id. at 193; App. 131, 134.
106
    2/25/86 Tr. at 75-76.
107
    Id. at 75-77.
108
    Id. at 86.
109
    7/9/86 Tr. at 180.
110
    Id.


                                                 30
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 37 of 73 PageID# 537




that morning because he had a doctor’s appointment, and that he would be late to meet the crab

buyer.111

       However, at the close of the first trial, Mr. Dick became concerned about how his and his

wife’s testimony were misrepresented in the courtroom, and he expressed this concern to

Detective Riley.112 At the second trial, Mr. Dick testified that the testimony he had provided at

the first trial was the product of intense pressure from Detective Riley.113 Louis Dick then

testified truthfully at the second trial, stating that he was not sure which morning it was that Mr.

Stevens came in late from crabbing.114 This was significant: Mr. Stevens did in fact have a

doctor’s appointment with Dr. David Antonio on August 22, 1985 (many hours before Mary

Harding went missing), as was established by Dr. Antonio’s testimony and by business records

confirming the appointment.115

       Riley attempted to elicit false statements from Lawrence Taft, who owned the R&K Store

in Lancaster at the time of Mrs. Harding’s death. Mr. Stevens bought his boat fuel from the

R&K Store, and he purchased gas on a daily basis, buying just the amount he would need for

crabbing on that particular day.116 Riley attempted to coerce Taft into claiming that “Emerson

Stevens woke [him] up in the middle of the night Mary Harding disappeared so that he could buy




111
    2/25/86 Tr. at 125.
112
    7/9/86 Tr. at 218 (“Right after –it was the last day of the last trial. When I say in this
courtroom and listened to the summary. After that I talked to the trooper. I explained to him hat
what we had said was twisted in the courtroom. I told him that something didn’t make sense.”),
221, 224; see also App. 131, 138-40.
113
    7/9/86 Tr. at 221-224; 233-34.
114
    7/9/86 Tr. at 211-12.
115
    7/10/86 Tr. at 7.
116
    App. 161.


                                                 31
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 38 of 73 PageID# 538




five gallons of gas. David Riley was extremely aggressive and pushy, insisting that I agree with

his story even though it was not true.”117

       Finally, Riley attempted to manipulate Ray Reynolds, who owned a company that

purchased seafood directly from the fishermen and who routinely bought crabs from Mr.

Stevens. Riley tried to coerce Reynolds into saying at the first trial that there was no receipt

from Mr. Stevens’ catch for the morning after Mrs. Harding went missing, despite the fact that

Reynolds had indeed found a receipt from Mr. Stevens’ catch on that morning.118 When

Reynolds was initially questioned by Detective Riley, he said that on Friday after the murder,

Mr. Stevens came in late with the crabs at around 12:30 p.m., as opposed to his usual time of

10:30 a.m.119 On July 10, 1986, the day Reynolds was to testify, he checked his records and

realized he had made a mistake when speaking to Riley.120 Mr. Stevens was actually late on

Thursday—the morning of the day Mrs. Harding was abducted and murdered (nearly 12 hours

later). Thursday was the morning that Mr. Stevens had had his appointment with Dr. Antonio.

On Friday, August 23, 1985, the day after the abduction and murder, Mr. Stevens had come in at

the normal time, and he had his normal load of crabs, as demonstrated by records provided by

Ray Reynolds.121 When Reynolds informed Detective Riley of his mistake before the first trial,

Riley became agitated, yelled profanities at Reynolds, and urged him to stick to his original story

when he testified.122 Ultimately, Reynolds was not called to testify at either trial.123



117
    Id.
118
    App. 177, 131, 135.
119
    App. 177, 141.
120
    Id.
121
    Id.
122
    App. 177, 131, 135.
123
    James Parker, Mr. Stevens’ trial and appellate lawyer, filed a formal complaint with the
Internal Affairs Unit of the Virginia State Police based on Riley’s tactics in the investigation of
this case, alleging that Riley “committed perjury, suborned perjury, encouraged witnesses to


                                                 32
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 39 of 73 PageID# 539




             v.    Taken Together, Mr. Stevens’ Alibi Witnesses Confirm That He Could
                   Not Have Committed the Murder.

       Finally, Mr. Stevens presented four alibi witnesses at trial, and their testimony would

have been deemed far more credible had jurors been privy to all the available evidence of Mr.

Stevens’ innocence.

       Mr. Stevens took the stand and testified that on the evening of August 22, 1985, he was at

his cousin Kendrick Walker’s home, which was next door to the Stevens’ home.124 He and his

three children left the Walker home at about 9:30, walked next door to their own home, and

watched television until 10:00 p.m.125 After watching television, Mr. Stevens’ turned off the

lights, locked the doors, and went to bed.126 The next morning, Mr. Stevens woke up at 5:00

a.m. as he normally did, and left the house at 5:45 a.m.127

       Mr. Stevens’ alibi testimony was corroborated by four witnesses. Mr. Stevens’ daughter

Jennifer testified that the night before Mrs. Harding went missing, Mr. Stevens was at Mr.

Walker’s home eating crabs with his son, two daughters, and Mr. Walker.128 Mr. Stevens and

Mr. Walker were next-door neighbors.129 Mr. Stevens and his children arrived at Mr. Walker’s

home at about 8:30 p.m.130 They left Mr. Walker’s at approximately 9:30 p.m.131 Mr. Walker




slant or embellish their testimony, coached and intimidated the witnesses, and badgered,
threatened, and intimidated the defendant frequently.” App. 168.
124
    7/11/86 Tr. at 179.
125
    Id. at 181.
126
    Id. at 181-82.
127
    Id. at 182.
128
    Id. at 133.
129
    Id. at 4.
130
    Id. at 132.
131
    7/11/86 Tr. at 133. It is not clear exactly what time Mr. Stevens left Mr. Walker’s home.
Tim Lewis testified that Mr. Stevens left between 10:00 p.m. and 10:30 p.m. 7/10/86 Tr. at 250.
Mr. Walker testified that Mr. Stevens left around 9:00 p.m. or 9:30 p.m. Id. at 24.


                                                33
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 40 of 73 PageID# 540




also testified that Mr. Stevens was at Mr. Walker’s home that evening.132 Jennifer testified that

when they arrived home she watched about five minutes of television with her sister and then

took a bath.133 When she got out of the bath, Mr. Stevens was locking the windows and doors

and then they each went to bed.134 His daughter testified that she did not immediately go to

sleep, nor did she hear Mr. Stevens leave the house.135 She testified that she would have heard

him if he had left because “[t]he truck is loud and the doors squeak, and the door is right beside

[her] bedroom, and the truck [is parked] beside [her] bedroom window and the truck was

loud.”136

          Tim Lewis was also at Mr. Walker’s the night of August 22, 1985, and he testified that

Mr. Stevens was there until between 10:00 p.m. and 10:30 p.m.137 Mr. Lewis did not leave Mr.

Walker’s home until 1:00 a.m. or 2:00 a.m.138 Mr. Lewis testified that Mr. Stevens’ truck had a

very distinctive sound when it started and that Mr. Lewis never heard the truck start up between

the time Mr. Stevens left Mr. Walker’s and the time that Mr. Lewis left at 1:00 a.m. or 2:00

a.m.139

          On August 22, 1985, Mr. Stevens’ wife Sandra worked the 3:00 p.m. to 11:30 p.m. shift

at a nursing home, which was approximately 35 to 40 minutes away from the Stevens’ home.140

Mrs. Stevens arrived home “five minutes after 12:00” which was the same time she got home




132
    7/11/86 Tr. at 22-24.
133
    Id. at 133.
134
    Id.
135
    Id.
136
    Id. at 134.
137
    7/10/96 Tr. at 250.
138
    Id.
139
    Id. at 250-51.
140
    7/11/86 Tr. at 149.


                                                 34
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 41 of 73 PageID# 541




every time she worked at the nursing home.141 When Mrs. Stevens arrived home, at 12:05 a.m.,

Mr. Stevens was asleep in their bed.142 Mrs. Stevens fell asleep around 1:00 a.m. and woke up at

5:00 a.m. that morning when Mr. Stevens got up and went into the kitchen.143 Mrs. Stevens

testified that Mr. Stevens left the house as he usually did at 6:00 a.m.144

       Virginia Walker, Mrs. Harding’s grandmother-in-law, testified that Mrs. Harding and her

children ate dinner at the Walkers’ house between 6:30 and 7:00 p.m. on the evening of August

22, 1985.145 The medical examiner, Dr. Fierro, testified that Mrs. Harding’s stomach contents

contained a recent meal, indicating that she was murdered before her stomach completed

digestion.146 The contents of Mrs. Harding’s stomach reveal that Mrs. Harding’s last meal was

the meal she ate between 6:30 and 7:30 p.m., as testified by Mrs. Walker. Dr. Fierro concluded

that Mrs. Harding died within two or three hours of this meal.147 Mrs. Harding called her sister

at 9:07 p.m. on the night she was killed.148 The phone call lasted fifteen minutes, thus ending at

approximately 9:22 p.m.149

       Given Dr. Fierro’s testimony that Mrs. Harding died within two or three hours of her last

meal, Mrs. Harding must have been murdered shortly after this phone call. Mr. Stevens’ alibi, as

corroborated by four witnesses, places him at Mr. Walker’s home and then his own home during

this time period, thereby making it impossible for Mr. Stevens to have committed the crime.




141
    Id. at 150.
142
    Id. at 151.
143
    Id. at 153.
144
    Id.
145
    7/10/86 Tr. at 102.
146
    7/8/86 Tr. at 85.
147
    Id.
148
    7/10/86 Tr. at 129.
149
    Id.


                                                 35
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 42 of 73 PageID# 542




       Had jurors known of the false testimony from critical witnesses, as well as the

suppression of exculpatory evidence by the Commonwealth, the unreliability of the expert

testimony, and the investigative misconduct by the lead detective, no reasonable juror would

have voted to convict Mr. Stevens, particularly in light of the several credible witnesses who

bolstered his alibi testimony. See Schlup v. Delo, 513 U.S. 298 (1995); 28 U.S.C.

2244(b)(2)(B)(ii). Accordingly, this Court must consider the merits of the claims herein.

                                      APPLICABLE LAW

       Each of the claims in the instant petition implicates Mr. Stevens’ Sixth and Fourteenth

Amendment rights. First, the Commonwealth knowingly presented false testimony at Mr.

Stevens’ second trial and suppressed evidence. Second, the Commonwealth failed to disclose

considerable exculpatory information to Mr. Stevens.

       Mr. Stevens’ prosecutorial misconduct claims are governed by the standards set forth in

Brady v. Maryland, 373 U.S. 83 (1963) and Napue v. Illinois, 360 U.S. 264 (1959). Under

Brady, “the suppression by the prosecution of evidence favorable to an accused upon request

violates due process where the evidence is material either to guilt or to punishment, irrespective

of the good faith or bad faith of the prosecution.” 373 U.S. 83, 87 (1963). “There are three

essential components of a true Brady violation: the evidence at issue must be favorable to the

accused, either because it is exculpatory, or because it is impeaching; that evidence must have

been suppressed by the State, either willfully or inadvertently; and prejudice must have ensued.”

Strickler v. Greene, 527 U.S. 263, 281-82 (1999). Brady extends to impeachment evidence,

United States v. Bagley, 473 U.S. 667, 676 (1985), and the failure to disclose favorable evidence

constitutes suppression, even if it is known only to the police, see Giglio v. United States, 405

U.S. 150, 154-55 (1972); Kyles v. Whitley, 514 U.S. 419, 447 (1995). Prosecutors must disclose




                                                 36
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 43 of 73 PageID# 543




exculpatory and impeaching evidence regardless of whether the defendant asks for the

information. United States v. Agurs, 427 U.S. 97, 107 (1976).

       Evidence is material if it “could reasonably be taken to put the whole case in such a

different light as to undermine confidence in the verdict.” Kyles, 514 U.S. at 435. Materiality

must be assessed collectively, and courts must also consider the possibility that the defense could

have used evidence to challenge the “reliability of the investigation” as a whole. Kyles, 514 U.S.

at 446, 437 & n.10. In determining “‘the aggregate effect that the withheld evidence would have

had if it had been disclosed[,]’” a court “must both ‘add[] to the weight of the evidence on the

defense side . . . all of the undisclosed exculpatory evidence’ and ‘subtract[] from the weight of

the evidence on the prosecution’s side . . . the force and effect of all the undisclosed

impeachment evidence.” Juniper v. Zook, 876 F.3d 551, 568 (4th Cir. 2017) (quoting Smith v.

Sec’y, Dep’t of Corr., 572 F.3d 1327, 1347 (11th Cir. 2009)).

       Under Napue v. Illinois the government “may not knowingly use . . . false testimony.”

360 U.S. at 269. It is a due process violation even to “allow[] it to go uncorrected when it

appears.” Id.; see also Giglio v. United States, 405 U.S. 150 (1972). “Prosecutorial misconduct

occurs not only where the prosecution uses perjured testimony to support its case, but also where

it uses evidence which it knows creates a false impression of a material fact.” United States v.

Cargill, 17 F. App’x 214, 224 (4th Cir. 2001) (emphasis added). The prosecution is deemed to

know that testimony is false if the police know it is false. Boone v. Paderick, 541 F.2d 447, 451

(4th Cir. 1976).

       The elements of a claim under Napue are (1) that the testimony was false, (2) that the

prosecution knew it was false, and (3) that the false testimony was material. Id. Evidence is

material if “there is any reasonable likelihood that the false testimony could have affected the




                                                 37
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 44 of 73 PageID# 544




judgment of the jury.” U.S. v. White, 238 F.3d 537, 541 (4th Cir. 2001) (internal citations and

quotations omitted). Napue’s holding “does not cease to apply merely because the false

testimony goes only to the credibility of the witness.” Napue, 360 U.S. at 269. Thus, in

determining the materiality of the withheld evidence, the Fourth Circuit has stated that a court

“must examine both the importance of the [witness]’s testimony, which would be affected by his

credibility, and the weight of the independent evidence of guilt.” Boone, 541 F.2d at 451. See

also Giglio v. United States, 405 U.S. 150, 154 (1972) (“A new trial is required if ‘the false

testimony could . . . in any reasonable likelihood have affected the judgment of the jury.’”)

(quoting Napue, 360 U.S. at 271) (citing United States v. Bagley, 473 U.S. 667, 680 (1985)

(describing the rule “as a materiality standard under which the fact that testimony is perjured is

considered material unless failure to disclose it would be harmless beyond a reasonable doubt”)).

If the Commonwealth cannot demonstrate that its failure to correct false or misleading testimony

was “harmless beyond a reasonable doubt,” the Fourteenth Amendment requires a new trial.

Elmore v. Ozmint, 661 F.3d 783, 830 (4th Cir. 2011) (citing v. Bagley, 743 U.S. at 680).

       Because the state court ruled on the instant claims without providing Mr. Stevens the

opportunity for further factual development (through discovery or an evidentiary hearing), the

state court did not consider full merits of the instant claims. Accordingly, Mr. Stevens is entitled

to de novo review the claims below. Winston v. Pearson, 683 F.3d 489, 496-497 (4th Cir. 2012).

In the event that this Court disagrees, Petitioner sets out below the bases on which he is entitled

to such review as a result of the state court’s unreasonable factual or legal determinations.




                                                 38
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 45 of 73 PageID# 545




                                    CLAIMS FOR RELIEF

CLAIM I.        THE COMMONWEALTH KNOWINGLY PRESENTED FALSE
                TESTIMONY FROM DR. BOON AND SUPPRESSED EVIDENCE
                SHOWING THAT IT WAS FALSE.

        The Commonwealth violated Mr. Stevens’ due process rights under Napue by knowingly

introducing Dr. Boon’s false testimony at Mr. Stevens’ second trial. Despite the fact that FBI

investigators had concluded that, “Mary Keyser Harding was dumped within 500 to 600 yards of

where [her body] was eventually located,” the Commonwealth instead presented testimony that

the body had moved ten miles from Dr. Boon.150 Dr. Boon testified at Mr. Stevens’ first trial

how it was possible for Mrs. Harding’s body to travel ten miles upstream in the Rappahannock

River from the location of Mr. Stevens’ boat to the location where Mrs. Harding’s body was

found—in a four-day period—while weighed down by a cinderblock, rope, and chain.151

However, in a written response to Schmidt’s request to testify at Mr. Stevens’ second trial, Dr.

Boon admitted to the deceptive nature of his testimony by calling it “eyewash” (a term he said

Detective Riley had used before the first trial) and emphasizing his lack of knowledge on the

subject matter to which he testified: “I myself have no direct knowledge of any specific event or

direct observation relating to both the place and time in question.”152 Dr. Boon’s reluctance to

testify appears to have convinced the Commonwealth not to enforce his subpoena: Dr. Boon did

not testify at the second trial.




150
    App. 188.
151
    7/9/86 Tr. at 267.
152
    App. 105.


                                                39
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 46 of 73 PageID# 546




       The FBI’s determination that Mrs. Harding’s body was found 500-600 yards from where

it was dropped, as well as the letter from Dr. Boon to Schmidt, constitute indisputable proof that

the Commonwealth knew that Dr. Boon’s testimony was false, but still it introduced the

testimony at both of Mr. Stevens’ trials. Indeed, in Detective Riley’s 10/1/85 investigation

report, he noted that Dr. Boon warned him that “at best [his opinion] was merely information

speculation,” and that there were “too many variables” at issue.153 Additionally, this report

suggested that Dr. Boon be used for rebuttal purposes only, because “no real conclusion can be

made.”154

       The relevance of Dr. Boon’s false testimony cannot be overstated. It undeniably affected

the verdict, as this “evidence” was crucial in validating the Commonwealth’s theory linking Mr.

Stevens to Mrs. Harding’s murder. It was the Commonwealth’s theory that after murdering Mrs.

Harding the night of August 22, 1985, Mr. Stevens took Mrs. Harding’s body out on his boat and

threw it into the Rappahannock River near Towles Point. Four days later, Mrs. Harding’s body

was discovered ten miles north of Towles Point on the Morattico shore.155 Because it was

undisputed that Mr. Stevens’ boat was docked in the Towles Point area during the early hours of

August 23rd, which is when Mrs. Harding’s body was deposited in the river, the Commonwealth

needed to place the body in Towles Point at that time in order for Mr. Stevens plausibly to have

been the perpetrator.156 This also made the alleged observations of Esther and Thomas Stevens

seem relevant. Placing Mrs. Harding’s body in Towles Point at that time, however, would mean




153
    App. 163.
154
    Id.
155
    7/8/86 Tr. at 20.
156
    7/9/86 Tr. at 136-37; 7/11/86 Tr. at 173.


                                                40
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 47 of 73 PageID# 547




that the body travelled a ten-mile distance upstream from Towles Point to Morattico, while

weighed down by a cinderblock, rope, and chain, in a four-day period.157

          This is why Dr. Boon’s expert testimony on the tidal flow of the Rappahannock River

played a crucial role. Without his testimony, the Commonwealth could not explain how Mrs.

Harding’s body could have possibly travelled as far as it did from the alleged area where it was

deposited, and how Mr. Stevens could have been responsible for depositing the body. The fact

that the Commonwealth read Dr. Boon’s testimony from Mr. Stevens’ first trial into evidence at

his second trial is further validation of its value. Despite Dr. Boon’s express concerns regarding

the truthfulness of his testimony and his serious reservations about testifying at the second trial,

and despite the fact that the FBI report indicated that the victim’s body was dumped within 600

yards of where it was found, the Commonwealth insisted on presenting the false testimony to the

jury, in violation of Mr. Stevens’ due process rights. Of course, Dr. Boon’s testimony as an

“expert” at the second trial could have been prevented altogether had his letter been made

available to defense counsel. Dr. Boon’s testimony was doubly dangerous at the second trial

because it could not be subjected to cross-examination.

               The State Court’s Adjudication Was Unreasonable Under § 2254(d).

          To the extent the state court adjudicated this claim on the complete record and full merits,

(Winston v. Pearson, 683 F.3d at 496), the court did so unreasonably. The state court conceded

that it “ha[d] struggled with the issues associated with this claim, perhaps more than any

other.”158 Still, the state court held that the evidence did not suggest that the Commonwealth




157
      7/8/86 Tr. at 20.
158
      App. 276 (12/1/17 Tr. at 22).


                                                  41
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 48 of 73 PageID# 548




knowingly presented false testimony, but instead that the testimony “may have been subject to

significant challenge” and “may have been rebutted by conflicting expert testimony.”159

       The state court explained its reasoning by elaborating that: (1) “Without additional

information to determine how Special Agent Pitts drew the conclusion about the location of the

body’s entry in the Rappahannock River system, the Court concluded [that] its values in

impeaching or confronting an expert witness would be severely limited.” (2) “[T]he Court reads

Dr. Boon’s May 2nd, 1986 letter not as some admission that his prior testimony was false, but

rather his sense that his testimony was of limited value in a murder case.”160

       The state court’s decision was based on an unreasonable determination of the facts. First,

Dr. Boon’s opinion had been characterized as “eyewash” by the Commonwealth (Special Agent

Riley) and by Dr. Boon himself, who acknowledged this in a letter to the Commonwealth’s

Attorney prior to the second trial.161 The circuit court dismissed the significance of this by

mischaracterizing the evidence. See App. 278 (12/1/17 Tr. at 24 (stating that the “eyewash”

comment was an insult to the integrity of Dr. Boon as an expert rather than the truthfulness of the

testimony, and stating that Dr. Boon’s letter only stated his testimony was of limited value in a

murder trial)). The court’s finding here is entirely inconsistent with its adopted definition of

“eyewash” as “insincere talk or nonsense.”162 “Nonsense,” by definition, is “words or language

having no meaning or containing no intelligible ideas.”163 Dr. Boon, by his own words, admitted

in his letter not that his testimony was of limited value, but that it was of no value.




159
    App. 279 (12/1/17 Tr. at 25).
160
    App. 277-78 (12/1/17 Tr. at 23-24).
161
    App. 105.
162
    Id. at 24.
163
    MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/nonsense (last visited
July 24, 2019).


                                                  42
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 49 of 73 PageID# 549




       Furthermore, the FBI report, which was only disclosed to Mr. Stevens’ counsel in

October 2016, concluded that Mrs. Harding’s body was “dumped within 500 to 600 yards of

where it was eventually located.”164 The state court improperly minimized the impeachment

value of this report because there was no further explanation offered as to how the FBI agent

reached that conclusion.165 The impeachment value, however, would not have required further

explanation; the conclusion itself is powerful evidence and is contrary to Boon’s opinion and the

Commonwealth’s theory of the case. A jury would likely not have needed more information to

embrace the notion that a 100-pound woman, weighted with a heavy chain and cinderblock, did

not move more than 500-600 yards. In any event, had counsel known of the FBI’s conclusion –

as the Commonwealth did – he could have presented testimony from the agent regarding the

basis of the finding.

       Taken together, the FBI report, the statement from Special Agent Riley, and the letter

from Dr. Boon provide ample evidence that (1) Dr. Boon’s testimony was false; and (2) the

Commonwealth presented it despite knowledge of its falsity. At minimum, the Commonwealth

was obligated to turn over the “eyewash” letter from Dr. Boon and the portion of the FBI report

that contained the above-mentioned conclusion, as both pieces of evidence could have been used

to attempt to exclude or impeach Dr. Boon’s “expert” testimony. Such impeachment material

would have affected the jury’s verdict. See, e.g., Jamison v. Collins, 291 F.3d 380, 389 (6th Cir.




164
    App. 188.
        In October 2016, Petitioner’s counsel was contacted by members of the Sheriff’s Office
and told that a box of case materials had mysteriously appeared and was now available for review.
        Despite the Warden’s silence about the suspicious circumstances of this belated disclosure,
the state court improperly engaged in speculation as to the Commonwealth’s rationale for the
decades-late disclosure. See App. 271-72 (12/1/2017 Tr. at 17-18 (hypothesizing that the late
disclosure was a result of personnel and building changes rather than improper conduct)).
165
    See App. 277-78 (12/1/17 Tr. at 23-24).


                                                43
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 50 of 73 PageID# 550




2002) (prior statements by accomplice and key prosecution witness that did not include

“dramatic testimony” provided during trial was material impeachment evidence).

       The state court’s dismissal of this claim was unreasonable not only under § 2254(d)(2),

but also under § 2254(d)(1), because it was contrary to, or involved an unreasonable application

of, clearly established federal law. Where prosecutors knowingly solicit false testimony or allow

it to go uncorrected, relief is required if the testimony “may have had an effect on the outcome

of the trial.” Napue v. Illinois, 360 U.S. 264, 272 (1959). Here, the evidence shows that the

prosecution, at a minimum, allowed Dr. Boon to testify that Mrs. Harding’s body could have

traveled ten miles in four days, all the while knowing that FBI investigators had reached a

different conclusion and that Dr. Boon did not believe his own testimony. See United States v.

Sutton, 542 F.2d 1239, 1243 (4th Cir. 1976) (“[T]he prosecution allowed a false impression to be

created at trial when the truth would have directly impugned the veracity of its key witness.”).

Napue, and its progeny, mandate relief. Cf. Monroe, 323 F.3d at 315 (finding that jurors likely

would have been more sympathetic to entire defense if prosecution witness was shown to have

testified falsely); Hayes v. Brown, 399 F.3d 972, 987-88 (9th Cir. 2005) (noting devastating

impact on credibility of prosecution’s case if it had been forced to disclose that one of its

witnesses gave false information and that it solicited the witness’s testimony, knowing that he

would give false evidence).

       Furthermore, evidence is “favorable” if it is either exculpatory or impeaching. Strickler,

527 U.S. at 281-282; United States v. Bagley, 473 U.S. 667, 676 (1985); Walker v. Kelly, 589

F.3d 127, 145-46 (4th Cir. 2009) (Gregory, J., dissenting) (“[I]mpeachment evidence is, by

definition, ‘favorable to the accused’ for purposes of proving a Brady violation.”) (citing

Strickler); United States v. Spagnoulo, 960 F.2d 990, 994 (11th Cir. 1992). There can be no




                                                 44
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 51 of 73 PageID# 551




doubt that the FBI’s report was impeaching to Dr. Boon’s testimony – particularly in light of the

surrounding evidence showing that Dr. Boon and Riley knew that the testimony was nonsense.

          The state court itself acknowledged that Dr. Boon’s testimony may have been subject to

significant challenge and/or rebutted by expert testimony.166 Given that microscopic hair

comparison is now widely accepted to be junk science, there is literally no concrete physical

evidence linked Mr. Stevens to this crime. It is thus impossible to conclude that, had Mr.

Stevens been able to mount a real challenge to Dr. Boon using the illegally suppressed evidence,

it would not have had an effect on the outcome of the trial. See, e.g. Arnold v. McNeil, 622 F.

Supp. 2d 1294, 1319 (M.D. Fla. Mar. 31, 2009) (finding withheld evidence impeaching a police

officer’s testimony to be material in light of the prosecution’s heavy reliance on the officer’s

credibility).

          To the extent that this Court does not agree that this Napue claim merits relief, Mr.

Stevens submits that, at a minimum, the Commonwealth’s failure to disclose the exculpatory

evidence on which this claim is based violates its obligations under Brady v. Maryland. See

Chavis v. State of N.C., 637 F.2d 213, 224 (4th Cir. 1980) (finding that withholding of a key

witness’s amended statement constituted a Brady violation). Applying the well-

established Brady principles, courts have awarded relief in similar situations. See,

e.g., Giglio, 405 U.S. at 154-55, 92 S.Ct. 763 (awarding new trial because of suppression of

impeaching evidence of one witness); Spicer v. Roxbury Correctional Institute, 194 F.3d 547,

560-61 (4th Cir. 1999) (same); Crivens v. Roth, 172 F.3d 991, 998-99 (7th Cir. 1999) (same).

The state court did not address the related Brady claim here, and Mr. Stevens is therefore entitled

to de novo review of this sub-claim.



166
      App. 279 (12/1/2017 Tr. at 25).


                                                   45
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 52 of 73 PageID# 552




CLAIM II.       THE COMMONWEALTH KNOWINGLY PRESENTED FALSE
                TESTIMONY FROM EARL SMITH.

        Earl Smith testified that on Friday morning, August 23, Mr. Stevens picked Smith up an

hour later than usual.167 Smith also testified that on Friday morning, Mr. Stevens told Louis

Dick “to tell Barrack and Reynold he would be late bringing the crabs in. He had to go to the

doctor.”168 The Commonwealth continued: Q: “What day was this?” A: “Friday.”169 On cross

Mr. Smith said, “I think it was Friday,” “I’m pretty sure it was Friday,” but he acknowledged

that he could be mistaken.170

        The Commonwealth knew, however, that Smith’s testimony was false, as Smith had told

Special Agent Riley during his investigation that Mr. Stevens had picked him up at the usual

time of 5:30-6:00 am on that Friday morning – the morning after the victim disappeared.171

             The State Court’s Adjudication Was Unreasonable Under § 2254(d).

        To the extent the state court adjudicated this claim on the complete record and full merits,

(Winston v. Pearson, 683 F.3d at 496), the court did so unreasonably. The state court concluded

that any confusion about which day Mr. Stevens was late was corrected on cross-examination

and during the testimony of Dr. Antonio and Mr. Stevens, who testified that Mr. Stevens’

doctor’s appointment was Thursday morning. The lower court concluded that it did “not believe

that Mr. Stevens had demonstrated that the testimony was false or that the Commonwealth knew

that it was false.”172



167
    7/10/86 Tr. at 203.
168
    Id.
169
    Id. See also id. at 204 (Smith explains how he recalls that Mr. Stevens was late and says,
“[h]e was late and I was wondering what happened.”).
170
    Id. at 213.
171
    App. 207-09.
172
    App. 282 (12/1/17 Tr. at 28). Because the lower court did not determine that the
Commonwealth knowingly presented false testimony from Smith, it did not address the prejudice


                                                46
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 53 of 73 PageID# 553




       At the time the Commonwealth presented its testimony from Smith, however, it knew

(actually or constructively) that Smith previously had told police that the late pickup was on

Thursday, not Friday. The fact that Smith was forced to acknowledge that he “could be

mistaken” on cross examination served to create confusion, but not to correct it. And the

presentation of contrary testimony from Mr. Stevens and Dr. Antonio did not mean that any

confusion on the jurors’ part was resolved, particularly where the Commonwealth did not change

its theory of the case or shy away from its assertion that the late pick-up was indeed on Friday.

       Indeed, in its closing argument, the Commonwealth summarized Smith’s testimony and

continued to perpetrate the falsehood, thus eradicating any “clarification” that may have earlier

taken place:

       Then, he also described to us the morning of Friday, August 23. The day after Mary
       disappeared. He said something was odd about that morning. Emerson Stevens came to
       get me late that day. He normally came at 6:00. He came at 7:00 that day. I sat there
       and waited. . . . This is the day, ladies and gentlemen, the defendant says he went out at
       6:00 [] and did nothing unusual.173




prong here. It is abundantly clear, however, that given the significance of this testimony and the
role it played in the Commonwealth’s case against Mr. Stevens, there can be no doubt that such
false testimony could have affected the jury’s verdict. See Kyles, 514 U.S. at 443 (“[a] jury
would reasonably have been troubled by the adjustments to [the witness’s] original story by the
time of the second trial. . . . These developments would have fueled a withering cross-
examination, destroying confidence in [the witness’s] story and raising a substantial implication
that the prosecutor had coached him to give it.”); U.S. v. White, 238 F.3d 537, 541 (4th Cir.
2001); see also Owens v. Balt. City State’s Attys. Office, 767 F.3d 379, 397 (4th Cir. 2014)
(finding evidence favorable and material where a key witness had told law enforcement several
other conflicting accounts of the crime, and “changed his story only because the Officers
provided additional details about the crime” and pressured the witness to “incorporate so as to
incriminate Owens more directly”). The testimony from Smith was crucial to the
Commonwealth’s timeline and theory of the case, which included the claim that Mr. Stevens was
disposing of the victim’s body in the early morning hours of Friday, August 23. It was also the
only corroboration for Esther Stevens’ testimony regarding having seen Mr. Stevens’ truck at
6:40 a.m. on Friday. Without this testimony, the Commonwealth would have been unable to set
forth an even moderately-coherent theory of how Mr. Stevens could have committed this crime.
173
    7/12/86 Tr. at 77-78.


                                                47
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 54 of 73 PageID# 554




Thus, jurors likely did not believe that Mr. Smith’s testimony was false, as it was once again

highlighted and endorsed by the prosecutor, compounding the damage of Smith’s testimony. See

Jenkins v. Artuz, 294 F.3d 284, 294 (2d Cir. 2002) (finding prosecutor’s closing argument that

the witness had no reason to lie violated Napue because it “plainly sharpened” the prejudice from

the witness’s misleading testimony); Brown v. Borg, 951 F.2d 1011, 1017 (9th Cir. 1991) (“The

force of a prosecutor’s argument can enhance immeasurably the impact of false or inadmissible

evidence.”); DeMarco v. United States, 928 F.2d 1074, 1076 (11th Cir. 1991) (vacating

conviction where prosecutor “not only adopted [the witness’s] perjured testimony, but

capitalized on it” during closing argument even though defense counsel knew the testimony was

false and failed to object); United States v. Sanfilippo, 564 F.2d 176, 178 (5th Cir. 1977)

(“Coupled with the failure to correct [the witness’s] false testimony at the time was the

prosecutor’s capitalizing on it in his closing argument”); Boone v. Paderick, 541 F.2d 447, 450-

51 (4th Cir. 1976) (Fourth Circuit ruling that prosecutor’s emphasis of witness’s altruism, where

witness was in reality testifying pursuant to promise not to be prosecuted for crimes, reinforced

jury’s false impression); Miller v. Pate, 386 U.S. 1, 6-7 (1967) (finding due process violation

where prosecution presented false evidence and emphasized the importance of that evidence in

closing argument).

       The state court’s dismissal of this claim was unreasonable not only under § 2254(d)(2),

but also under § 2254(d)(1), because it was contrary to, or involved an unreasonable application

of, clearly established federal law. Where prosecutors knowingly solicit false testimony or allow

it to go uncorrected, relief is required if the testimony “may have had an effect on the outcome

of the trial.” Napue v. Illinois, 360 U.S. 264, 272 (1959). “The jury’s estimate of the

truthfulness and reliability of a given witness may well be determinative of guilt or innocence,




                                                48
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 55 of 73 PageID# 555




and it is upon such subtle factors as the possible interest of the witness in testifying falsely that a

defendant’s life or liberty may depend.” Id. at 272. See also United States v. Sutton, 542 F.2d

1239, 1243 (4th Cir. 1976) (“[T]he prosecution allowed a false impression to be created at trial

when the truth would have directly impugned the veracity of its key witness.”).

          There can be no doubt that Smith’s testimony affected the verdict. Smith’s testimony

was integral to the Commonwealth’s case: it supported the theory that Mr. Stevens, who

allegedly had rope and a chain in his truck, was late to work because he was weighing down and

disposing of Mrs. Harding’s body on the morning following her disappearance. Smith’s

testimony also served the important function of corroborating the testimony of Esther Stevens,

who told jurors that she saw Mr. Stevens’ truck driving past her house and away from the boat

dock at 6:40 a.m. on Friday morning.174

          To the extent that this Court does not agree this Napue claim merits relief, Mr. Stevens

submits that, at a minimum, the Commonwealth’s failure to disclose the exculpatory evidence on

which this claim is based violates its obligations under Brady v. Maryland. See Chavis v. State

of N.C., 637 F.2d 213, 224 (4th Cir. 1980) (finding that withholding of a key witness’s amended

statement constituted a Brady violation); Lewis v. Connecticut Com’r of Correction, 790 F.3d

109, 124 (2d Cir. 2015) (finding Brady violation when the prosecution suppressed information

about a key witness’s prior inconsistent statements and where there was evidence that “[h]is

statement changed only after [Detective] Raucci provided critical details about the case”). Had

the Commonwealth disclosed Smith’s prior statements to defense counsel, counsel could have

used these statements to impeach the credibility of Earl Smith and Esther Stevens at trial. The

state court did not adjudicate this related claim on the merits and it is entitled to de novo review.



174
      7/9/86 Tr. at 202-03.


                                                  49
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 56 of 73 PageID# 556




CLAIM III. THE COMMONWEALTH FAILED TO DISCLOSE EXCULPATORY
           EVIDENCE IN VIOLATION OF BRADY V. MARYLAND.

       During the course of Mr. Stevens’ trial, defense counsel specifically requested the

opportunity to review a report that had been generated by the FBI during its involvement in the

initial investigation into the death of Mary Harding. The report was reviewed by the judge in

camera and ultimately not disclosed to the defendant.175 Trial counsel noted that the

Commonwealth’s Attorney had previously advised him of two salient facts: (1) that the original

FBI report was “five inches thick,” though “what was turned over to the Court is one inch thick;”

and (2) that the prosecutor had previously stated that he “didn’t have time to review it.”176 The

trial court declined to turn the evidence over to Mr. Stevens, asserting that it did not believe it

was “appropriate,” because it did not “believe it contains anything exculpatory.”177

       The Brady standard is a permissive one, and courts have frequently urged erring on the

side of disclosing too much information rather than too little.178 The same suggestion is found in

the American Bar Association’s guidance on prosecution standards, which admonishes that

prosecutors must make “timely disclosure…at the earliest feasible opportunity, of the existence

of all evidence or information which tends to negate the guilt of the accused or mitigate the

offense charged or which would tend to reduce the punishment of the accused.”179 Furthermore,



175
    Id. at 3.
176
    Id.
177
    Id.
178
    See, e.g., Muhammad v. Kelly, 575 F.3d 359, 370 (4th Cir. 2009) (advising prosecutors to “err
on the side of disclosure”); State v. Hamblin, 239 P.3d 300, 305 (Utah Ct. App. 2010)
(commenting that “the better practice for the State is to disclose in a timely fashion any evidence
conceivably required to be disclosed under Brady.”) (emphasis added); United States v. Acosta,
357 F.Supp.2d 1228, 1245 (D. Nev. 2005) (noting the court “fully expect[s] the prosecutors will
make the judgment call Brady requires and err in favor of disclosure.”); United States v. Snell,
899 F.Supp. 17, 22 n.11 (D. Mass. 1995) (“[S]ince the Brady obligation is a constitutional one,
the Government should err on the side of disclosure to the defense…”).
179
    Standard 3-3.11, Disclosure of Evidence by the Prosecutor, ABA.


                                                  50
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 57 of 73 PageID# 557




the prosecution is responsible for reviewing the information in its possession for Brady evidence

and is not excused from a Brady violation merely because it was unaware that it had information

that was exculpatory.180

         As explained above, a box of materials related to the investigation into the death of Mary

Harding was disclosed to counsel for Mr. Stevens in October 2016. The box contained

significant exculpatory material, including the FBI report (or at least a portion thereof181), which

was never provided to Mr. Stevens’ trial counsel. Specifically, the newly disclosed materials

include the following seven pieces of exculpatory evidence:

      1) “The chain found on the body of [the victim] is similar to the chain used for paton-

         tonging….Richard Dawson and Julius Ashburn are currently rigging a boat for paton-

         tonging. The boat is moored in the [Morattico] Point area of Lancaster County.”182 This

         is exculpatory because it suggests that suspect Richard Dawson, rather than Mr. Stevens,

         had access to (1) a boat that was closer to the location where Mrs. Harding’s body was

         found, and (2) a chain that was the type used to weigh down the victim’s body.

      2) The FBI report indicates that there were a number of suspects identified, Richard Dawson

         among them. The report connected Dawson to Mrs. Harding’s murder for good reason.

         The report notes that Dawson was a suspect in the death of his wife, who died three

         weeks before Mrs. Harding was murdered; prior to her death, Dawson’s wife applied for

         an advertised babysitting job with the victim, but was not hired because of the “Dawsons’




180
    See Kyles v. Whitley, 514 U.S. 419, 438 (1995) (holding that prosecution had violated Brady,
even though police officers had failed to tell the prosecutor of the exculpatory information).
181
    While it is difficult to be certain, it certainly does not appear that the FBI report contained in
the recently disclosed materials is five inches thick. Indeed, it does not appear to be even one
inch thick.
182
    App. 188.


                                                  51
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 58 of 73 PageID# 558




       poor reputation.”183 Dawson was staying with Julius Ashburn after Dawson’s wife died,

       and Ashburn lived close to Mrs. Harding.184 Julius Ashburn “is an associate of Emerson

       Harding, the victim’s husband.185 “Ashburn is associated with a small white pickup

       truck;” Dawson had access to a friend’s pickup truck; Dawson and Ashburn “partied”

       near the victim’s house during the week of her abduction; Dawson and Ashburn were

       rigging a boat in the Morattico Point area where the victim’s body was found; Dawson

       reportedly was “hunting for women” for sex after his wife’s death.”186 Also, Dawson

       was charged with a rape.187 Additionally, other documents in the newly disclosed

       material indicate that there was an altercation at the Bank of Lancaster involving

       Dawson, who was irate after bank employee Donna Holt told Dawson’s wife that her

       checkbook ledger was incorrect.188 Holt and Mary Harding shared a cubicle at the bank,

       and Mrs. Harding’s nameplate was on the front of the cubicle. Holt reported to the police

       that she worried that Dawson therefore thought that he was arguing with Mary Harding

       during the altercation.189 Finally, Dawson did not have a credible alibi. Dawson told

       police that he was at his brother’s house earlier in the evening and returned to his home

       later that night.190 However, Ashburn told police that Dawson was staying with him that




183
    App. 189, 212.
184
    App. 189, 211.
185
    App. 189.
186
    Id.
187
    App. 214-15.
188
    App. 247.
189
    App. 246-47. The altercation involving Dawson was the subject of one of the questions
investigators were asking all bank employees after Mary Harding’s disappearance. App. 249-50.
190
    App. 243.


                                               52
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 59 of 73 PageID# 559




         night.191 This is exculpatory because it points to another individual whom the FBI

         believed had motive and opportunity to kill the victim.

      3) Keith Wilmer was also identified as a viable suspect in the newly disclosed material.

         Wilmer’s wife Brenda worked at the Bank of Lancaster with Mary Harding; Brenda and

         Mary were in “daily contact” at the bank.192 Wilmer was a solo fisherman, and he

         moored his boat at Mud Creek;193 the victim’s body was found “immediately south” of

         Mud Creek, approximately 50-100 feet off of Belle Isle Marsh.”194 During an interview

         with FBI agent Pitts on August 28, 1985, Doris Gill, another bank employee, explained

         that in the past, Wilmer had followed her home from the bank and made sexual prank

         phone calls to her home. Gill reported that Wilmer was incredibly jealous and suspicious

         of his wife, and she believed that he abused Brenda.195 Another woman, Gloria Rever,

         told police that Wilmer also made anonymous sex phone calls to her.196 Wilmer was also

         suspected of other acts of sexual and assaultive behavior against women.197 The FBI

         report further illuminated the reasons Wilmer was a viable suspect, including: a history

         of obscene phone calls and attempted abductions; the fact that his wife worked at the

         same bank as the victim; he is a known wife beater; he owns a small light red pickup

         truck;198 his boat is docked near where the victim’s body was found; he worked an entire

         season with Emerson Harding; while on a boat together, Harding caused an injury to



191
    App. 244-45.
192
    App. 217-19.
193
    App. 254.
194
    App. 221.
195
    App. 222-26.
196
    App. 227.
197
    App. 220.
198
    Police believed that this pickup truck may fit the description of a truck near the scene. App.
254.


                                                 53
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 60 of 73 PageID# 560




         Wilmer’s foot; travel between his home and his boat took him within four miles of the

         Harding residence; Wilmer is a waterman, associated with ropes, chains, and seaman’s

         knots; Wilmer routinely fished at night and had access to gill nets, which were stored in

         crab barrels on land that belonged to his father; Wilmer is a suspected peeping Tom;199 he

         reportedly attempted to rape his sister-in-law; he offered another woman $200 to “go into

         the woods with him;” Wilmer is timid around men, but aggressive with women; he has a

         powerful build, physically capable of committing the offense; Mrs. Harding attended a

         wedding reception at Wilmer’s; Wilmer did not attend the search for Mrs. Harding; he

         works on a boat by himself; and the victim was afraid of Wilmer.200 This information is

         exculpatory because it points to another individual whom the FBI believed had motive,

         capacity, and opportunity to kill Mrs. Harding.

      4) According to a report of an interview between Ann Dick and Detective Riley on 9/5/85,

         Dick told Riley that she saw Mr. Stevens’ truck at the intersection of Route 622 and

         Route 354 at 4:55 a.m. on 8/23/85. Riley reports that Dick observed the single occupant

         wearing a plaid shirt, but she did not observe the operator’s face (though she could tell

         that the person was not Mr. Stevens based on his build).201 This is exculpatory because it

         would have supported her testimony at the second trial, where she explained that,

         contrary to her testimony in the first trial, the occupant in the vehicle was not Mr.

         Stevens. This testimony was challenged by the Commonwealth, who argued that she



199
    According to Riley, being an alleged peeping Tom (without a criminal history) is what made
Emerson Stevens the prime suspect. App. 345 (Marisa M. Kashino, A Murder on the
Rappahannock River, WASHINGTONIAN, June 27, 2019, available at
https://www.washingtonian.com/2019/06/27/murder-on-the-rappahannock-river-emerson-
stevens-mary-harding-innocence-project/).
200
    App. 228-229, 231.
201
    7/9/86 Tr. 173


                                                  54
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 61 of 73 PageID# 561




         changed her testimony because she had a vendetta against the Commonwealth after it

         charged her for failing to license her small indoor dog.202

      5) On July 3, 1986, days before the second trial, Commonwealth’s Attorney Schmidt wrote

         a letter203 to Detective Riley, which included .a detailed explanation of the information to

         which Investigator should testify. Schmidt sets forth Boles anticipated testimony

         regarding meetings between Boles, Riley, and Mr. Stevens.204 Investigator Boles was

         copied on this letter. This letter also notes that “Emerson Harding may be an issue.

         There is the question of $81,000.00 life insurance proceeds. There is the question of a

         fancy new sports car. There is a question of dating Cindy Hayden and Jerry Weber’s

         daughter.”205 Also, this letter indicated that Hampton and Tracy Lewis cut grass at the

         cemetery across from Mary Harding’s home on August 22nd and that they had a white

         truck that is often parked at the cemetery while cutting the grass.206 This letter is

         exculpatory for several reasons. First, it indicates the Commonwealth’s attempt to coach

         its witnesses, as demonstrated by the prosecutor’s recounting of Boles’ anticipated

         testimony to Riley, whose testimony needed to be consistent with Boles’ account.

         Second, the letter demonstrates the Commonwealth’s concerns that Emerson Harding’s

         behavior so soon after his wife’s murder is suspicious. Third, it provides an innocent

         explanation for a white truck being parked across the street from the victim’s house on

         the day of her abduction.




202
    7/9/86 Tr. at 194-98.
203
    App. 236-38.
204
    App. 237-38.
205
    App. 236.
206
    App. 237.


                                                  55
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 62 of 73 PageID# 562




      6) On August 25, 1985, during his first known interview with law enforcement, Emerson

         Harding stated, inter alia, that he knew of no one who harbored a grudge against him or

         his wife.207 In an August 30, 1985, phone conversation with Riley, Emerson Harding

         reported that Mr. Stevens had made a crude comment about Mrs. Harding about a year

         before her disappearance.208 At trial, however, Mr. Harding testified that Mr. Stevens

         made this crude comment just two weeks before his wife was abducted.209 Mr. Harding

         also testified that on the night before his wife’s disappearance, he went out to feed the

         dog and heard a strange noise in the woods, but could not identify the source.210 During

         his earlier statements to police, however, Mr. Harding said that the only strange thing he

         noted on that night before was a car driving past the house slowly; he never mentioned a

         strange noise in the woods.211 This is exculpatory because it could have been used to

         impeach Harding’s testimony and to cast suspicion on him.

      7) Several witnesses noted a dark green car parked near the victim’s house on 8/22/85

         around 9-9:30 p.m.212 This is exculpatory, as it points to a vehicle other than a light

         pickup truck in the vicinity of the Harding house at/near the time of the crime.

         Had the Commonwealth disclosed the above-cited items to Mr. Stevens before trial, there

is a reasonable probability that the outcome of the trial would have been different. While any

one of these pieces of evidence could have altered the outcome, there can be no doubt that, when

considered cumulatively, this undisclosed evidence would have resulted in a not-guilty verdict.



207
    App. 240.
208
    App. 241.
209
    7/10/86 Tr. at 143.
210
    Id. at 134-35.
211
    App. 251.
212
    App. 253-54.



                                                  56
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 63 of 73 PageID# 563




This collection of information would have given trial counsel many alternate suspects to

investigate and present to the jury, and the information would have injected undeniable

reasonable doubt into the Commonwealth’s case, which was already weak to begin with. The

withheld information would have also been used by trial counsel to attack the integrity of the

investigation. Had it been disclosed, this evidence would have served to undermine confidence

in the outcome of Mr. Stevens’ trial, and therefore Mr. Stevens is entitled to relief under Brady v.

Maryland.

               The State Court’s Adjudication Was Unreasonable Under § 2254(d).

          To the extent the state court adjudicated this claim on the complete record and full merits,

(Winston v. Pearson, 683 F.3d at 496), the court did so unreasonably. Regarding the Brady

claims stemming from the FBI report as a whole, the state court, rather than evaluating the

evidence, simply accepted the trial court’s determination:

          The Court would note that many of the claims here arise from information contained in
          the aforementioned FBI Report 302. . . . Following review of the FBI report, the [trial]
          Court ruled that it did not contain exculpatory evidence and ordered the material filed. . . .
          Further, the trial court noted, excuse me, trial counsel noted at the sentencing hearing, the
          Court decided that in its opinion there was no exculpatory evidence in that summary, and
          I certainly accept that.213

It is unreasonable for a reviewing court to accept as sound a trial court’s determination regarding

potentially exculpatory evidence without ever actually reviewing that evidence. As noted above,

it is impossible even to know what the judge at Mr. Stevens’ trial actually received and

reviewed: the FBI report that was turned over to the trial judge for in camera review was, per

Mr. Stevens’ trial counsel, approximately 20% of the original FBI report.214 The state court

nevertheless accepted the trial court’s determination that the FBI report did not contain



213
      App. 284 (12/1/17 Tr. at 30).
214
      See footnote 175, supra.


                                                   57
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 64 of 73 PageID# 564




exculpatory evidence whole cloth. The state court made no findings as to whether or why the

trial court’s decision was reasonable – nor could it have, given that the state court judge does not

and cannot know what the trial judge, (now deceased), actually reviewed or thought at the time.

       Specifically, the state court then adjudicated the above-numbered claims individually as

follows:

       Claim III (1)215: The state court summarily cast aside this claim because it “relie[d]

almost entirely on the FBI report.”216 The state court’s decision to ignore the FBI report was

unreasonable for the reasons described above.

       Claim III (2)217: The state court rejected this claim because “[t]he contents of all of the

requests in this portion of Claim IV rest upon the release of the FBI report this Court had

previously deemed at the time of trial not to contain exculpatory evidence and not released by the

court at the time of trial.”218 The state court’s decision was unreasonable for the reasons

described above.

       Later, though not specifically in reference to this claim, the state court noted that Richard

Dawson had alibi evidence of a long-distance phone call at a time consistent with the murder.219

The unreasonable nature of the state court’s reasoning is discussed infra, Claim III (3).

       Claim III (3)220: The trial court disposed of this claim, finding that the availability of

information about identified suspects “would not have resulted in a different conclusion because

the identification of the suspects would also come with credible evidence which creates an alibi




215
    Before the state court, this claim was Claim IV (2).
216
    App. 285 (12/1/17 Tr. at 31).
217
    Before the state court, this claim was Claim IV (4).
218
    App. 286 (12/1/17 Tr. at 32).
219
    App. 290-91 (12/1/17 Tr. at 36-37).
220
    Before the state court, this claim was Claim IV (5).


                                                 58
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 65 of 73 PageID# 565




for each of them.”221 The state court noted that: (1) alternate suspect Richard Dawson had alibi

evidence of a long distance phone call at a time consistent with the murder; (2) Emerson Harding

was working offshore at the time of the murder; (3) and Keith Wilmer’s wife testified that he

was at his residence during the relevant time period.222

       The state court’s reasoning is nonsensical and internally inconsistent. In the next breath

after casting aside the alternate suspects because of their alibis, the state court admits that Mr.

Stevens himself had an alibi (in support of which four other people testified) but that “[t]he jury

did not accept the alibi evidence presented and made a finding of guilty, indicating they did not

find the alibi testimony credible.”223

       At no point does the state court explain why other suspects’ alibi evidence should be

summarily accepted, while Mr. Stevens’ was apparently disbelieved. At no point does the state

court explain what makes the three alternate suspects’ alibis “credible.” The state court does not

address, for example, the fact that Mr. Dawson’s long-distance phone call, which served as his

alibi, is not alleged to have lasted the entire window during which Mrs. Harding’s murder must

have taken place. The support in the record for that call is only Riley’s testimony at trial that

Dawson had made a phone call to his ex-wife in Philadelphia at a time that Riley could not

recall, except that “it was late. It was between the time the girl may have disappeared – the

earliest time she could have disappeared to midnight or so.”224

       The state court does not offer an explanation for why it considered the alibi testimony

from Mr. Wilmer’s wife’s to be credible, but Mr. Stevens’ wife’s (and his daughter’s and




221
    App. 290 (12/1/17 Tr. at 36).
222
    App. 290-91 (12/1/17 Tr. at 36-37).
223
    App. 291 (12/1/17 Tr. at 37).
224
    7/8/86 Tr. at 190.


                                                  59
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 66 of 73 PageID# 566




neighbors’) testimony was not. The state court does not address the fact that while Mr. Harding

was supposedly working offshore at the time of the murder, no reliable boat manifest has ever

been located.

        Thus, the state court’s determination here is based on an unreasonable determination of

the facts.

        Claim III (4)225: The state court disposed of this claim because “[i]ssues regarding the

testimony of Ann Dick have been raised in direct appeal and were again addressed in the habeas

proceedings previously filed.”226 The state court is simply wrong: while other arguments related

to Ann Dick have been raised in the past, this particular claim regarding Ms. Dick had, in fact,

never been raised before Mr. Stevens’ 2016 state habeas petition. The claim raised in the instant

petition is based exclusively on interview notes contained in the documents disclosed to Mr.

Stevens in October 2016. The state court’s finding that this claim is procedurally barred because

it was raised and adjudicated on direct appeal and in Mr. Stevens’ initial state habeas

proceedings227 is simply wrong, as the factual basis of the claim was unavailable at those times.

        The state court thus failed entirely to address this claim, and therefore AEDPA

constitutes no barrier to relief. If the state court does not address the merits of a properly

presented claim, federal review is de novo. Weeks v. Angelone, 176 F.3d 249, 258 (4th Cir. 1999)

(“When a petitioner has properly presented a claim to the state court but the state court has not

adjudicated the claim on the merits, however, our review . . . [under AEDPA] is de novo”), aff’d,

528 U.S. 225 (2000).




225
    Before the state court, this claim was Claim IV (7).
226
    App. 287 (12/1/17 Tr. at 33).
227
    Id.


                                                  60
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 67 of 73 PageID# 567




       Claim III (5)228: The state court found that the Schmidt-Riley letter was not an example

of a prosecutor coaching a witness. “The Court doesn’t view this as coaching in any way, but

rather as the prosecutor reviewing his case and concerns with the investigator with whom he has,

obviously, worked closely through a trial and in preparation of retrial.”229 The state court’s

failure to recognize the blatant coaching in the letter is unreasonable. It is impossible to ignore

in the particularly didactic excerpt below, in which Schmidt ensures that Riley and Boles will

make consistent statements. Schmidt instructs:

       On September 5 Boles was with you during the interview of defendant. You did most of
       the talking. The defendant followed the two of you up to the Harding house because it
       was a neutral location. The entire interview took 10 to 15 minutes total. There was some
       small talk and one or two general questions inquiring whether Emerson saw anything
       near the house when his truck was up there. Then the defendant broke into his “litany”
       after you indicated he was hiding something. You pressed him for a few minutes longer.
       On the way out Bruce asked him whether his truck was the same color. He was always
       free to go.230

Schmidt also lays out what he believes will be June Deal Stevens’ testimony, though he admits

to not having even spoken with her yet.231 Particularly given the statements of Ann Dick, Louis

Dick, Ray Reynolds, and Lawrence Taft – all of whom describe Riley’s attempts to elicit false

testimony – the state court’s characterization of this letter was unreasonable.

       Furthermore, the court failed to address the other two crucial arguments in this claim:

that the letter further implicated Emerson Harding and provided an alternative explanation for

the white truck in front of the Harding house. This Court should afford this claim de novo

review as a result.




228
    Before the state court, this claim was Claim IV (8).
229
    App. 287 (12/1/17 Tr. at 33).
230
    App. 237.
231
    App. 236.


                                                 61
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 68 of 73 PageID# 568




          Even if this Court were to determine that the state court fully adjudicated this claim on

the merits, the adjudication was clearly based on an unreasonable determination of the facts. The

state court admitted that Mr. Schmidt’s letters to Mr. Riley and Mr. Harding contained

“concerns, and to the extent that you deem them, the letter to Mr. Harding forewarned him of

issues that may be there.” It is impossible to reconcile the state court’s admission that the

prosecutor sent Mr. Harding a “warning” in advance of his testifying with the state court’s

adamant refusal to acknowledge that “warning” a witness equates to coaching him. Whatever

the semantics, it is unreasonable to claim that the letters did not contain exculpatory information.

See White v. Helling, 194 F.3d 937, 944-45 (8th Cir. 1999) (finding Brady violation when the

prosecution failed to disclose evidence that a key witness had initially not identified the

petitioner and had been coached prior to testifying to such an extent that his testimony could

have been excluded all together).

          Claim III (6)232: The state court conceded that Mr. Harding’s statements contained

inconsistencies, but ruled that “[t]he Court doesn’t believe that the availability of the information

and the attempted impeachment of Mr. Harding with the information would have resulted in a

different verdict.”233 The state court gave no reasoning for its conclusion, which is an

unreasonable determination of the facts in light of the evidence presented. See Monroe v.

Angelone, 323 F.3d 286, 300 (4th Cir. 2003) (affirming a grant of habeas relief when

inconsistent statements and other suppressed evidence would have undermined the testimony of

key government witnesses); see also Owens v. Balt. City State’s Attys. Office, 767 F.3d 379, 397

(4th Cir. 2014) (finding evidence favorable and material, where a key witness had told law




232
      Before the state court, this claim was Claim IV (9).
233
      App. 289 (12/1/17 Tr. at 35).


                                                   62
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 69 of 73 PageID# 569




enforcement several other conflicting accounts of the crime, and “changed his story only because

the Officers provided additional details about the crime” and pressured the witness to

“incorporate so as to incriminate Owens more directly”).

          Mr. Harding—the victim’s husband—was a far more likely suspect than Mr. Stevens.

Mr. Harding’s alibi was never truly corroborated. It was Mr. Harding who first pointed the

finger at Mr. Stevens; clearly, jurors would have found it significant that there were

inconsistencies in Mr. Harding’s explanation as to why. Particularly in light of the contents of

the letter underlying Claim III(5), which raises concerns about Mr. Harding’s behavior, this

impeachment information could have resulted in a different verdict.

          Claim III (7)234: The state court failed entirely to address this claim. Federal review is

thus de novo. See discussion Claim III (4), supra.

          The state court’s assessment of whether the above withholdings constituted a Brady

violation was contrary to, and/or involved an unreasonable application of, clearly established law

under § 2254(d)(1). The circuit court erred by failing to consider the cumulative effect of the

undisclosed pieces of evidence in making its materiality determination. See Terry Williams v.

Taylor, 529 U.S. 362 (2000); Kyles v. Whitley, 514 U.S. 419, at 436 n. 10 (1995) (“We evaluate

the tendency and force of the undisclosed evidence item by item; there is no other way. We

evaluate its cumulative effect for the purposes of materiality separately . . .”); Monroe v.

Angelone, 323 F.3d 286, 302 (4th Cir. 2003); United States v. Ellis, 121 F.3d 908, 916 (4th Cir.

1997); Lovitt v. Warden, 266 Va. 216, 245, 585 S.E.2d 801, 818 (“...[T]he determination whether

undisclosed exculpatory evidence was material must be made by considering its cumulative




234
      Before the state court, this claim was Claim IV (10).


                                                   63
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 70 of 73 PageID# 570




effect.). The continued refusal to acknowledge the clearly established federal law in this regard

is grounds for this Court’s de novo review of the claim.

       Had the Commonwealth disclosed the items at issue in the proceedings below to Mr.

Stevens before trial, there is a reasonable probability that the outcome of the trial would have

been different. “Importantly, a reasonable probability does not mean that [petitioner] ‘would

more likely than not have received a different verdict’ . . . only that the likelihood of a different

result is great enough to ‘undermine [] confidence in the outcome of the trial.’” Wolfe v. Clarke,

691 F.3d 410, 424 (4th Cir. 2012) (citing Kyles v. Whitley, 514 U.S. 419, 434 (1995). Not only

would this collection of information have given trial counsel alternate suspects to pursue, but it

also would have injected undeniable reasonable doubt into the Commonwealth’s case,

particularly in light of the already weak cases presented by the prosecution. The withheld

material included evidence of police misconduct and coercion, as well as prior inconsistent

statements by multiple Commonwealth witnesses. The information could have been used by trial

counsel to attack the integrity of the investigation. Had it been disclosed, this evidence would

have served to undermine confidence in the outcome of Mr. Stevens’ trial.

                                          CONCLUSION

       Mr. Stevens’ wrongful conviction was the result of constitutional violations on the part of

the Commonwealth. Based on the facts and law set forth above, Mr. Stevens has established his

entitlement to relief. But for these constitutional errors, viewed in light of the evidence as a

whole, no reasonable juror would have found Mr. Stevens guilty. This Could should consider

the merits of the claims alleged herein and vacate Mr. Stevens’ convictions. In the alternative,

Mr. Steven’s claims are all based on newly discovered evidence and were all properly pled in




                                                  64
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 71 of 73 PageID# 571




state court, where an evidentiary hearing was requested. Petitioner did not fail to develop the

record below and is entitled to a hearing pursuant to § 2254(e)(2).

                                    PRAYER FOR RELIEF

       WHEREFORE, Petitioner Stevens prays that this Court:

   1. Grant the Petition for Writ of Habeas Corpus and vacate Mr. Stevens’ wrongful

       conviction; or, in the alternative

   2. Provide Mr. Stevens with an evidentiary hearing in order to present further factual

       development in support of his claims; and

   3. Grant such other relief as may be necessary and appropriate.




                                             Respectfully submitted,

                                             _/s/ Jennifer L. Givens_____________
                                             Jennifer L. Givens
                                             VSB #42269
                                             Deirdre M. Enright*
                                             The Innocence Project
                                             University of Virginia School of Law
                                             580 Massie Road
                                             Charlottesville, VA 22903
                                             434-924-2912

                                             *Licensed in MS and DC



June 2, 2020




                                                65
Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 72 of 73 PageID# 572
 Case 3:20-cv-00352-MHL Document 5 Filed 06/02/20 Page 73 of 73 PageID# 573




                                 CERTIFICATE OF SERVICE

       I hereby certify that the instant Petition was served on counsel for Respondent, Matthew

Dullaghan, Senior Assistant Attorney General, Office of the Attorney General, via the ECF

electronic filing system on this 2nd day of June, 2019.



                                                      /s/ Jennifer L. Givens




                                                67
